Exhibit 10.1
 
 
CREDIT AGREEMENT
Dated as of April 6, 2006
among
WISCONSIN ENERGY CORPORATION,
as Borrower,
THE LENDERS IDENTIFIED HEREIN,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
JPMORGAN CHASE BANK, N.A.,
as Fronting Bank
 
 
J. P. MORGAN SECURITIES INC.
WACHOVIA CAPITAL MARKETS, LLC,
Co-Lead Arrangers
CITIBANK, N.A.
U.S. BANK NATIONAL ASSOCIATION
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH,
Co-Documentation Agents
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
Syndication Agent





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
 
           
SECTION 1.1.
  Definitions     1  
SECTION 1.2.
  Computation of Time Periods     15  
SECTION 1.3.
  Accounting Terms     15  
 
            ARTICLE II THE COMMITMENTS AND THE EXTENSIONS OF CREDIT     16  
 
           
SECTION 2.1.
  The Commitments     16  
SECTION 2.2.
  Method of Borrowing     16  
SECTION 2.3.
  Funding of Borrowings     16  
SECTION 2.4.
  Continuations and Conversions     17  
SECTION 2.5.
  Minimum Amounts     17  
SECTION 2.6.
  Reduction of the Commitments     18  
SECTION 2.7.
  Extension of Maturity Date     18  
SECTION 2.8.
  Letters of Credit     19  
 
            ARTICLE III PAYMENTS     24  
 
           
SECTION 3.1.
  Interest     24  
SECTION 3.2.
  Prepayments     24  
SECTION 3.3.
  Payment in full at Maturity     24  
SECTION 3.4.
  Fees     25  
SECTION 3.5.
  Place and Manner of Payments     25  
SECTION 3.6.
  Pro Rata Treatment     25  
SECTION 3.7.
  Computations of Interest and Fees     26  
SECTION 3.8.
  Sharing of Payments     26  
SECTION 3.9.
  Additional Interest on Advances     27  
SECTION 3.10.
  Evidence of Debt     27  
 
            ARTICLE IV ADDITIONAL PROVISIONS REGARDING ADVANCES     28  
 
           
SECTION 4.1.
  Eurodollar Borrowing Provisions     28  
SECTION 4.2.
  Capital Adequacy     30  
SECTION 4.3.
  Compensation     30  
SECTION 4.4.
  Taxes     30  
SECTION 4.5.
  Replacement of Lenders     32  
 
            ARTICLE V CONDITIONS PRECEDENT     33  
 
           
SECTION 5.1.
  Conditions Precedent to the Effective Date and the Obligations of the Lenders
and Fronting Bank     33  
SECTION 5.2.
  Conditions to Each Extension of Credit     35  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page  
 
            ARTICLE VI REPRESENTATIONS AND WARRANTIES     36  
 
           
SECTION 6.1.
  Organization and Good Standing     36  
SECTION 6.2.
  Due Authorization     36  
SECTION 6.3.
  No Conflicts     36  
SECTION 6.4.
  Consents     36  
SECTION 6.5.
  Enforceable Obligations     36  
SECTION 6.6.
  Financial Condition     37  
SECTION 6.7.
  No Material Change     37  
SECTION 6.8.
  No Default     37  
SECTION 6.9.
  Indebtedness     37  
SECTION 6.10.
  Litigation     37  
SECTION 6.11.
  Taxes     37  
SECTION 6.12.
  Compliance with Law     38  
SECTION 6.13.
  ERISA     38  
SECTION 6.14.
  Use of Proceeds; Margin Stock     39  
SECTION 6.15.
  Investment Company Act     39  
SECTION 6.16.
  Solvency     39  
SECTION 6.17.
  Disclosure     39  
SECTION 6.18.
  Environmental Matters     40  
 
            ARTICLE VII AFFIRMATIVE COVENANTS     40  
 
           
SECTION 7.1.
  Information Covenants     40  
SECTION 7.2.
  Total Funded Debt to Capitalization     42  
SECTION 7.3.
  Preservation of Existence and Franchises     42  
SECTION 7.4.
  Books and Records     42  
SECTION 7.5.
  Compliance with Law     42  
SECTION 7.6.
  Payment of Taxes and Other Indebtedness     42  
SECTION 7.7.
  Insurance     43  
SECTION 7.8.
  Performance of Obligations     43  
SECTION 7.9.
  Use of Proceeds     43  
SECTION 7.10.
  Audits/Inspections     43  
 
            ARTICLE VIII NEGATIVE COVENANTS     44  
 
           
SECTION 8.1.
  Nature of Business     44  
SECTION 8.2.
  Consolidation and Merger     44  
SECTION 8.3.
  Sale or Lease of Assets     44  
SECTION 8.4.
  Arm’s-Length Transactions     44  
SECTION 8.5.
  Fiscal Year     44  
SECTION 8.6.
  Liens     45  
 
            ARTICLE IX EVENTS OF DEFAULT     45  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page  
 
           
SECTION 9.1.
  Events of Default     45  
SECTION 9.2.
  Acceleration; Remedies     47  
SECTION 9.3.
  Allocation of Payments After Event of Default     48  
 
            ARTICLE X AGENCY PROVISIONS     49  
 
           
SECTION 10.1.
  Appointment     49  
SECTION 10.2.
  Delegation of Duties     50  
SECTION 10.3.
  Exculpatory Provisions     50  
SECTION 10.4.
  Reliance on Communications     50  
SECTION 10.5.
  Notice of Default     51  
SECTION 10.6.
  Non-Reliance on Agent and Other Lenders     51  
SECTION 10.7.
  Indemnification     51  
SECTION 10.8.
  Agent in Its Individual Capacity     52  
SECTION 10.9.
  Successor Agent     52  
 
            ARTICLE XI MISCELLANEOUS     53  
 
           
SECTION 11.1.
  Notices     53  
SECTION 11.2.
  Right of Set-Off     53  
SECTION 11.3.
  Benefit of Agreement     53  
SECTION 11.4.
  No Waiver; Remedies Cumulative     57  
SECTION 11.5.
  Payment of Expenses, etc.     57  
SECTION 11.6.
  Amendments, Waivers and Consents     58  
SECTION 11.7.
  Counterparts/Telecopy     59  
SECTION 11.8.
  Headings     59  
SECTION 11.9.
  Defaulting Lender     59  
SECTION 11.10.
  Confidentiality     59  
SECTION 11.11.
  Survival of Indemnification and Representations and Warranties     60  
SECTION 11.12.
  Governing Law; Venue     60  
SECTION 11.13.
  Waiver of Jury Trial; Waiver of Consequential Damages     61  
SECTION 11.14.
  Time     61  
SECTION 11.15.
  Severability     61  
SECTION 11.16.
  Assurances     61  
SECTION 11.17.
  Entirety     61  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                           
 
            SCHEDULES
   
 
           
Schedule I
  —   Commitment Percentages    
Schedule II
  —   Addresses for Notices    
Schedule III
  —   Adopted Letters of Credit    
 
            EXHIBITS
   
 
           
Exhibit A
  —   Form of Notice of Borrowing    
Exhibit B
  —   Form of Notice of Continuation/Conversion    
Exhibit C
  —   Form of Officer’s Certificate    
Exhibit D
  —   Form of Assignment Agreement    
Exhibit E
  —   Form of Request for Issuance    

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (this “Agreement”), dated as of April 6, 2006, is
entered into among WISCONSIN ENERGY CORPORATION, a Wisconsin corporation, the
Lenders (as defined herein), JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
Administrative Agent (in such capacity, the “Agent”), and JPMorgan, as Fronting
Bank (as defined below).
RECITALS
     WHEREAS, the Borrower has requested that the Lenders provide a $900,000,000
five year revolving credit and letter of credit facility to the Borrower for the
purposes hereinafter set forth; and
     WHEREAS, the Lenders have agreed to provide such five year revolving credit
and letter of credit facility on the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.1. Definitions.
     As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Advance.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.
     “Agent” has the meaning ascribed to such term in the preamble hereto.
     “Agreement” has the meaning ascribed to such term in the preamble hereto.
     “Applicable Margin” means, with respect to Base Rate Advances, 0.0% per
annum and, with respect to Eurodollar Advances, the amount per annum set forth
below in the column identified by the Applicable Rating Level at the time of
determination. The Applicable Margin

 



--------------------------------------------------------------------------------



 



shall increase by an amount equal to the Utilization Fee set forth below (the
“Utilization Fee”) during any period (and for only such period) in which more
than 50% of the Commitments are utilized. Upon the occurrence and during the
continuance of any Event of Default, the Applicable Margin shall increase by
2.0% per annum, and if any Advance is a Eurodollar Advance, it will convert to a
Base Rate Advance at the end of the Interest Period then in effect for such
Eurodollar Advance.

                              Applicable                             Rating    
                        Level   Level 1   Level 2   Level 3   Level 4   Level 5
  Level 6   Level 7
Applicable Margin
  0.11%   0.15%   0.19%   0.23%   0.26%   0.35%   0.50%
Utilization Fee
  0.05%   0.05%   0.05%   0.05%   0.05%   0.10%   0.10%

     Any change in the Applicable Margin shall be effective on the date on which
Moody’s, S&P or Fitch, as the case may be, announces any change in any rating
that results in a change in the Applicable Rating Level.
     “Applicable Rating Level” means, at any time, the number set forth below in
the row next to the then-applicable ratings by S&P, Moody’s and Fitch,
respectively, of the Borrower’s long-term senior unsecured debt.

          Moody’s Rating     S&P Rating     Fitch Rating   Applicable Rating
Level
At least Aa3,
at least AA- and
at least AA-
    1  
A1,
A+ and
A+
    2  
A2,
A and
A
    3  
A3,
A- and
A-
    4  
Baa1,
BBB+ and
BBB+
    5  
Baa2,
BBB and
BBB
    6  
Baa3 or below*,
BBB- or below* or
    7  

2



--------------------------------------------------------------------------------



 



          Moody’s Rating     S&P Rating     Fitch Rating   Applicable Rating
Level
BBB- or below*
       

 

*   or unrated

Notwithstanding the foregoing, if the Borrower shall (i) fail to maintain a
rating of its senior unsecured debt by at least two of Moody’s, S&P and Fitch,
Level 7 shall be the pricing level; (ii) maintain a rating of its senior
unsecured debt from only two of Moody’s, S&P and Fitch and (A) there is a
difference of one level in such ratings, then the higher of such ratings shall
be used to determine the Applicable Rating Level, or (B) there is a difference
of more than one level in such ratings, then the rating that is one level below
the higher of such ratings shall be used to determine the Applicable Rating
Level; and (iii) maintain a rating of its senior unsecured debt from all three
of Moody’s, S&P and Fitch and there is a difference in such ratings such that
(A) two of such ratings fall in the same Applicable Rating Level and are higher
than the third, then the higher of such ratings will be used to determine the
Applicable Rating Level, (B) two of such ratings fall in the same Applicable
Rating Level and are lower than the third, then the lower of such ratings will
be used to determine the Applicable Rating Level, and (C) all three such ratings
fall in different Applicable Rating Levels, then the intermediate rating will be
used to determine the Applicable Rating Level.
     “Approved Fund” means with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in commercial loans and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
          (i) the rate of interest announced publicly by JPMorgan in New York
City, from time to time, as JPMorgan’s base rate; and
          (ii) 1/2 of 1% per annum above the Federal Funds Rate.
If for any reason the Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable after due inquiry to
ascertain the Federal Funds Rate for any reason, including the inability or
failure of the Agent to obtain sufficient quotations in accordance with the
terms hereof, the Base Rate shall be determined without regard to clause (ii) of
the first sentence of this definition until the circumstances giving rise to
such inability no longer exist. Any change in the Base Rate due to a change in
JPMorgan’s base rate or the Federal Funds Rate shall be effective on the
effective date of such change in the base rate or the Federal Funds Rate, as the
case may be.
     “Base Rate Advance” means an Advance that bears interest based on the Base
Rate.

3



--------------------------------------------------------------------------------



 



     “Base Rate Borrowing” means a Borrowing consisting of simultaneous Base
Rate Advances.
     “Borrower” means (i) Wisconsin Energy Corporation, a Wisconsin corporation
or (ii) any successor to Wisconsin Energy Corporation permitted by Section 8.2.
It is understood that the term “Borrower” does not include the Subsidiaries of
the Borrower.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders pursuant to Section 2.1 or converted
pursuant to Section 2.4.
     “Business Day” means any day other than a Saturday, a Sunday, a legal
holiday or a day on which banking institutions are authorized or required by law
or other governmental action to close in Milwaukee, Wisconsin or New York, New
York; provided that in the case of Eurodollar Advances, such day is also a day
on which dealings between banks are carried on in U.S. dollar deposits in the
London interbank market.
     “Capitalization” means the sum of (i) Total Funded Debt plus (ii) Net
Worth.
     “Cash Collateral Account” has the meaning assigned such term in
Section 9.2(d).
     “Change of Control” means any of the following events: (i) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) has
become, directly or indirectly, the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person shall be
deemed to have “beneficial ownership” of all shares that any such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), by way of merger, consolidation or otherwise, of 30% or
more of the voting power of the Voting Stock of the Borrower on a fully-diluted
basis, after giving effect to the conversion and exercise of all outstanding
warrants, options and other securities of the Borrower (whether or not such
securities are then currently convertible or exercisable) and (ii) during any
period of two consecutive calendar years, individuals who at the beginning of
such period constituted the board of directors of the Borrower cease for any
reason to constitute a majority of the directors of the Borrower then in office
unless (A) such new directors were elected by a majority of the directors of the
Borrower who constituted the board of directors of the Borrower at the beginning
of such period or (B) the reason for such directors failing to constitute a
majority is a result of retirement by directors due to age, death or disability.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, as to any Lender, the amount set opposite such Lender’s
name on Schedule I hereto or, if such Lender has entered into any Assignment
Agreement, set forth for such Lender in the Register maintained by the Agent
pursuant to Section 11.3(c), as such amount may be reduced pursuant to
Section 2.6.
     “Commitment Percentage” means, for each Lender, the percentage identified
as its Commitment Percentage opposite such Lender’s name on Schedule I attached
hereto, as such percentage may be modified by assignment in accordance with the
terms of this Agreement.

4



--------------------------------------------------------------------------------



 



     “Credit Documents” means this Agreement, any promissory note and all other
related agreements delivered hereunder or thereunder.
     “Default” means any event, act or condition that, with notice or lapse of
time, or both, would constitute an Event of Default.
     “Defaulting Lender” means, at any time, any Lender that, at such time,
(i) has failed to make an Advance required pursuant to the term of this
Agreement, (ii) has failed to pay to the Agent or any Lender an amount owed by
such Lender pursuant to the terms of this Agreement or (iii) has been deemed
insolvent or has become subject to a bankruptcy or insolvency proceeding or to a
receiver, trustee or similar official.
     “Dollars” and “$” means dollars in lawful currency of the United States of
America.
     “Effective Date” means the date on which the conditions set forth in
Section 5.1 shall have been satisfied.
     “Eligible Assignee” means a Person that is (i) a Lender, (ii) an Affiliate
of a Lender, (iii) approved by the Agent, the Borrower and the Fronting Bank
(such approvals not to be unreasonably withheld or delayed) or (iv) a financial
institution Affiliate of any Lender or an Approved Fund of any Lender
immediately prior to any assignment provided in each case that (A) the
Borrower’s approval is not required during the existence and continuation of an
Event of Default, (B) approval by the Borrower shall be deemed given if no
objection is received by the assigning Lender and the Agent from the Borrower
within five Business Day after notice of such proposed assignment has been
received by the Borrower and (C) neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.
     “Environmental Laws” means any legal requirement of any Governmental
Authority pertaining to (i) the protection of the environment, (ii) the
protection of natural resources and wildlife, (iii) the protection or use of
surface water and groundwater, (iv) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
release, threatened release, abatement, removal, remediation or handling of, or
exposure to, any hazardous or toxic substance or material or (v) pollution
(including any release to land surface water and groundwater) and includes,
without limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 USC 9601 et seq., Solid Waste Disposal Act, as
amended by the Resource Conservation and Recovery Act of 1976 and Hazardous and
Solid Waste Amendment of 1984, 42 USC 6901 et seq., Federal Water Pollution
Control Act, as amended by the Clean Water Act of 1977, 33 USC 1251 et seq.,
Clean Air Act of 1966, as amended, 42 USC 7401 et seq., Toxic Substances Control
Act of 1976, 15 USC 2601 et seq., Hazardous Materials Transportation Act, 49 USC
App. 1801 et seq., Oil Pollution Act of 1990, 33 USC 2701 et seq., Emergency
Planning and Community Right-to-Know Act of 1986, 42 USC 11001 et seq., National
Environmental Policy Act of 1969, 42 USC 4321 et seq., Safe Drinking Water Act
of 1974, as amended, 42 USC 300(f) et seq., any analogous implementing or
successor law, and any amendment, rule, regulation, order, or directive issued
thereunder.

5



--------------------------------------------------------------------------------



 



     “Environmental Trust Bonds” has the meaning assigned to such term in
Section 196.027 of the Wisconsin Statutes or any successor thereto.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.
     “ERISA Affiliate” means an entity, whether or not incorporated, which is
under common control with the Borrower or any of its Subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group that includes
the Borrower or any of its Subsidiaries and that is treated as a single employer
under Sections 414(b), (c), (m), or (o) of the Code.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Advance ” means an Advance bearing interest at the Eurodollar
Rate.
     “Eurodollar Borrowing” means a Borrowing consisting of simultaneous
Eurodollar Advances.
     “Eurodollar Rate” means, for the Interest Period applicable thereto, the
rate per annum equal to the sum of (i) the London Interbank Offered Rate plus
(ii) the Applicable Margin.
     “Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period
for any Eurodollar Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
     “Event of Default” has the meaning specified in Section 9.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
     “Extension of Credit” means (i) the making of an Advance, (ii) the issuance
of a Letter of Credit or the amendment of any Letter of Credit having the effect
of extending the stated termination date thereof or increasing the maximum
amount available to be drawn thereunder or (iii) the funding of a participation
in the unpaid reimbursement obligation of the Borrower with respect to a payment
made by the Fronting Bank under a Letter of Credit (excluding any reimbursement
obligation that has been repaid with the proceeds of any Advance).
     “Facility Fee Percentage” means the rate per annum set forth in the column
identified by the Applicable Rating Level at the time of determination:

6



--------------------------------------------------------------------------------



 



                              Applicable                             Rating
Level   Level 1   Level 2   Level 3   Level 4   Level 5   Level 6   Level 7
Facility Fee Percentage
  0.04%   0.05%   0.06%   0.07%   0.09%   0.10%   0.15%

Any change in the Facility Fee Percentage shall be effective on the date on
which Moody’s, S&P or Fitch, as the case may be, announces any change in any
rating that results in a change in the Applicable Rating Level.
     “Fee Letters” means (i) that certain letter agreement, dated February 28,
2006, among the Borrower, JPMorgan and J. P. Morgan Securities Inc. and
(ii) that certain Letter Agreement, dated February 28, 2006, among the Borrower,
Wachovia Bank, National Association and Wachovia Capital Markets, LLC, in each
case, as amended, modified, supplemented or replaced from time to time.
     “Federal Funds Rate” means for any day the rate per annum (rounded upward
to the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (i) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent on
such day on such transactions as determined by the Agent.
     “Fitch” means Fitch Ratings Ltd., or any successor or assignee of the
business of such company in the business of rating securities.
     “Fronting Bank” means JPMorgan, as issuer of Letters of Credit, and/or such
other Lender that may be appointed from time to time by the Borrower (and that
agrees to such appointment) to act in such a capacity under this Agreement.
     “Funded Debt” of any Person means, without duplication, the sum of (i) all
Indebtedness of such Person for borrowed money, (ii) all purchase money
Indebtedness of such Person, (iii) the principal portion of all obligations of
such Person under capital lease obligations, (iv) all obligations, contingent or
otherwise, relative to the face amount of all letters of credit (other than
letters of credit supporting trade payables in the ordinary course of business),
whether or not drawn, and banker’s acceptances issued for the account of such
Person, in each case in excess of $10 million, subject to the further
limitations hereafter provided (it being understood that, to the extent an
undrawn letter of credit supports another obligation consisting of Indebtedness,
in calculating aggregated Indebtedness only such other obligation shall be
included), (v) all Guaranty Obligations of such Person with respect to
Indebtedness and obligations of the type described in clauses (i) through
(iv) hereof of another Person in excess of $10 million, subject to the further
limitations hereafter provided, (vi) all Indebtedness and obligations of the
type described in clauses (i), (ii), (iii), (iv), (viii) and (ix) hereof of
another Person in excess of $10 million, subject to the further limitations
hereafter provided, secured by a Lien on any property

7



--------------------------------------------------------------------------------



 



of such Person whether or not such Indebtedness or obligations has been assumed
by such Person, (vii) all Indebtedness and obligations of the type described in
clauses (i), (ii), (iii), (iv), (viii) and (ix) hereof of any partnership or
unincorporated joint venture in excess of $10 million, subject to the further
limitations hereafter provided, to the extent such Person is legally obligated,
net of any assets of such partnership or joint venture, (viii) the outstanding
principal balance in excess of $10 million, subject to the further limitations
hereafter provided, under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product of such
Person where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with GAAP,
(ix) all net obligations of such Person in excess of $10 million, subject to the
further limitations hereafter provided, in respect of interest rate protection
agreements, foreign currency exchange agreements, commodity purchase or option
agreements or other interest or exchange rate or commodity price hedging
agreements and (x) all Indebtedness and obligations of the types described in
the foregoing clauses (iv) through (ix) hereof, to the extent excluded from the
definition of “Funded Debt” hereunder (as a result of such Indebtedness or
obligation being less than $10 million), and to the extent in excess of
$200 million in the aggregate.
     “GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.
     “Governmental Authority” means any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
     “Guaranty Obligations” means, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing any
Indebtedness of any other Person in any manner, whether direct or indirect, and
including without limitation any obligation, whether or not contingent, (i) to
purchase any such Indebtedness or other obligation or any property constituting
security therefor, (ii) to advance or provide funds or other support for the
payment or purchase of such Indebtedness or obligation or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including, without limitation, maintenance agreements, comfort letters, take or
pay arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (iv) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof. The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made.
     “Hybrid Equity Securities” means any securities issued by the Borrower or a
Subsidiary or a financing vehicle of the Borrower that (i) are classified at the
time of issuance thereof as possessing a minimum of “intermediate equity
content” by S&P and Basket C equity credit by Moody’s and (ii) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to at least 91 days after the occurrence of the Maturity Date and
the repayment in full of the Outstanding Credits and all other amounts due under
this Agreement.

8



--------------------------------------------------------------------------------



 



     “Indebtedness” of any Person means, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person to the extent of the value of such property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (iv) all
obligations, other than intercompany items, of such Person issued or assumed as
the deferred purchase price of property or services purchased by such Person
that would appear as liabilities on a balance sheet of such Person, (v) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(vi) all Guaranty Obligations of such Person, (vii) the principal portion of all
obligations of such Person under (A) capital lease obligations and (B) any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product of such Person where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, (viii) all obligations
of such Person to repurchase any securities, which repurchase obligation is
related to the issuance thereof, including, without limitation, obligations
commonly known as residual equity appreciation potential shares, (ix) all net
obligations of such Person in respect of interest rate protection agreements,
foreign currency exchange agreements, commodity purchase or option agreements or
other interest or exchange rate or commodity price hedging arrangements, (x) the
maximum amount of all performance and standby letters of credit issued or
bankers’ acceptance facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
and (xi) the aggregate amount of uncollected accounts receivable of such Person
subject at such time to a sale of receivables (or similar transaction)
regardless of whether such transaction is effected without recourse to such
Person or in a manner that would not be reflected on the balance sheet of such
Person in accordance with GAAP. The Indebtedness of any Person shall include the
Indebtedness of any partnership or unincorporated joint venture for which such
Person is legally obligated.
     “Interest Payment Date” means (i) as to Base Rate Advances, quarterly in
arrears on the last day of each March, June, September and December and the
Maturity Date and (ii) as to Eurodollar Advances, the last day of each
applicable Interest Period and the Maturity Date and, in addition, where the
applicable Interest Period for a Eurodollar Advance is greater than three
months, then also on the last day of each fiscal quarter of the Borrower during
such Interest Period. If an Interest Payment Date falls on a date that is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, except that in the case of Eurodollar Advances where
the next succeeding Business Day falls in the next succeeding calendar month,
then on the next preceding day.
     “Interest Period” means, as to Eurodollar Advances, a period of one, two,
three or, subject to availability, six months’ duration, as the Borrower may
elect, commencing, in each case, on the date of the borrowing (including
continuations and conversions of Eurodollar Advances); provided, however, (i) if
any Interest Period would end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (except that where
the next succeeding Business Day falls in the next succeeding calendar

9



--------------------------------------------------------------------------------



 



month, then on the next preceding Business Day), (ii) no Interest Period shall
extend beyond the Maturity Date and (iii) with respect to Eurodollar Advances,
where an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period shall end on the last Business Day of such calendar month.
     “Issuance Fee” has the meaning specified in Section 3.4(b).
     “JPMorgan” has the meaning ascribed to such term in the preamble hereto.
     “LC Commitment Amount” means, at any time, an amount equal to the sum of
the Commitments of all Lenders at such time.
     “LC Fee” has the meaning specified in Section 3.4(b).
     “LC Outstandings” means, on any date of determination, the sum of the
undrawn stated amounts of all Letters of Credit that are outstanding on such
date plus the aggregate principal amount of all unpaid reimbursement obligations
of the Borrower on such date with respect to payments made by the Fronting Bank
under Letters of Credit (excluding reimbursement obligations that have been
repaid with the proceeds of any Advance).
     “Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Eligible Assignee that may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.
     “Letter of Credit” means a letter of credit issued by the Fronting Bank
pursuant to Section 2.8, as such letter of credit may from time to time be
amended, modified or extended in accordance with the terms of this Agreement.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
     “London Interbank Offered Rate” means, with respect to any Eurodollar
Borrowing for the Interest Period applicable thereto, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Dow Jones Markets Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, however, if more than one rate is
specified on Dow Jones Markets Page 3750, the applicable rate shall be the
arithmetic mean of all such rates. If, for any reason, such rate is not
available, the term “London Interbank Offered Rate” shall mean, with respect to
any Eurodollar Borrowing for the Interest Period applicable thereto, the rate of
interest per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBO Page as the London interbank offered rate for
deposits in Dollars at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such

10



--------------------------------------------------------------------------------



 



Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates.
     “Mandatory Borrowing” has the meaning assigned to such term in
Section 2.8(f).
     “Material Adverse Effect” means a material adverse effect on (i) the
business, condition (financial or otherwise), operations or prospects of the
Borrower, (ii) the ability of the Borrower to perform its obligations under this
Agreement or (iii) the validity or enforceability of this Agreement, any of the
other Credit Documents, or the rights and remedies of the Lenders hereunder or
thereunder.
     “Maturity Date” means the earlier to occur of (i) April 6, 2011, or such
later date that may be established from time to time pursuant to Section 2.7
hereof, and (ii) the date of termination in whole of the Commitments pursuant to
Section 2.6 or Section 9.2 hereof.
     “Moody’s” means Moody’s Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.
     “Multiemployer Plan” means a Plan covered by Title IV of ERISA that is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.
     “Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other
than a Multiemployer Plan, of which the Borrower or any ERISA Affiliate and at
least one employer other than the Borrower or any ERISA Affiliate are
contributing sponsors.
     “Net Worth” means, as of any date, the shareholders’ equity or net worth of
the Borrower and its Subsidiaries (including but not limited to the value of any
Trust Preferred Securities or Hybrid Equity Securities), on a consolidated
basis, as determined in accordance with GAAP.
     “Notice of Borrowing” means a request by the Borrower for a Borrowing in
the form of Exhibit A.
     “Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Borrowing in the form of Exhibit B.
     “Outstanding Credits” at any time means the sum of the aggregate principal
amount of Advances outstanding at such time plus the LC Outstandings at such
time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.
     “Permitted Liens” means (i) Liens securing the obligations of the Borrower
hereunder, (ii) Liens for taxes not yet due or Liens for taxes being contested
in good faith by appropriate proceedings for which adequate reserves determined
in accordance with GAAP have been established (and as to which the property
subject to any such Lien is not yet subject to foreclosures, sale or loss on
account thereof), (iii) Liens in respect of property imposed by law arising in
the ordinary course of business such as materialmen’s, mechanics’,
warehousemen’s,

11



--------------------------------------------------------------------------------



 



carriers’, landlords’ and other nonconsensual statutory Liens that are not yet
due and payable, which have been in existence less than 90 days or that are
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof), (iv) pledges or deposits made in the ordinary
course of business to secure payment of worker’s compensation insurance,
unemployment insurance, pensions or social security programs, (v) Liens arising
from good faith deposits in connection with or to secure performance of tenders,
bids, leases, government contracts, performance and return of money bonds and
other similar obligations incurred in the ordinary course of business (other
than obligations in respect of the payment of borrowed money), (vi) Liens
arising from good faith deposits in connection with or to secure performance of
statutory obligations and surety and appeal bonds, (vii) easements, rights of
way, restrictions (including zoning restrictions), minor defects or
irregularities in title and other similar charges or encumbrances not, in any
material respect, impairing the use of the encumbered property for its intended
purposes, (viii) judgment Liens that would not constitute an Event of Default,
(ix) Liens arising by virtue of any statutory or common law provision relating
to banker’s liens, rights of set off or similar rights as to deposit accounts or
other funds maintained with a creditor depository institution, (x) any Lien
created or arising over any property (or any improvements thereto) that is
acquired, constructed or created by the Borrower or any Significant Subsidiary,
but only if (a) such Lien secures only principal amounts (not exceeding the cost
of such acquisition, construction, creation or improvement) of Indebtedness
incurred for the purposes of such acquisition, construction, creation or
improvement together with any costs, expenses, interest and fees incurred in
relation thereto or a guarantee given in respect thereof and (b) such Lien is
confined solely to the property so acquired, constructed or created or such
improvement (including any such Lien so created or arising in connection with
the Borrower’s Power the Future Strategic Plan), (xi) any Lien on any property
or assets acquired from a Person that is merged or consolidated with or into the
Borrower or any Significant Subsidiary as permitted under Section 8.2 and is not
created in anticipation of any such merger or consolidation, (xii) any Lien on
any property or assets existing at the time of acquisition of such property or
assets by the Borrower or any Significant Subsidiary and that is not created in
anticipation of such acquisition, (xiii) any Lien or encumbrance, moneys
sufficient for the discharge of which have been deposited in trust with the
trustee under the Borrower’s Debt Securities Indenture dated as of March 15,
1999, as heretofore or hereafter amended, modified and supplemented, with The
First National Bank of Chicago, as trustee (the “Indenture”), providing for
certain debt securities or with the trustee or mortgagee under the instrument
evidencing such Lien or encumbrance, with irrevocable authority to the trustee
under the Indenture or to such other trustee or mortgagee to apply such moneys
to the discharge of such Lien or encumbrance to the extent required for such
purpose, (xiv) Liens incurred to secure the Borrower’s payment obligations
pursuant to Section 7.06 of the Indenture, (xv) any extension, renewal or
replacement (or successive extensions, renewals or replacements), as a whole or
in part, of any Liens referred to in the foregoing clauses (i) through (xiv),
for amounts not exceeding the principal amount of the Indebtedness secured by
the Lien so extended, renewed or replaced; provided that such extension, renewal
or replacement Lien is limited to all or a part of the same property or assets
that were covered by the Lien extended, renewed or replaced (plus improvements
on such property or assets), (xvi) Liens permitted under the Subsidiary Credit
Agreements and (xvii) other Liens not previously

12



--------------------------------------------------------------------------------



 



described in clauses (i) through (xvi) above to the extent such Liens, in the
aggregate, do not secure Indebtedness exceeding 15% of Total Assets.
     “Person” means any individual, partnership, joint venture, firm,
corporation, association, trust, limited liability company or other enterprise
(whether or not incorporated), or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which the Borrower or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.
     “Power the Future Capitalized Leases” means any capital lease obligations
recorded on the consolidated balance sheet of the Borrower and its Subsidiaries
and not eliminated in consolidation related to the Borrower’s Power the Future
strategic plan, including but not limited to the Port Washington I Facility
Lease Agreement between Port Washington Generating Station, LLC, as lessor, and
Wisconsin Electric Power Company, as Lessee, dated as of May 28, 2003; the Port
Washington II Facility Lease Agreement between Port Washington Generating
Station, LLC, as lessor, and Wisconsin Electric Power Company, as Lessee, dated
as of May 28, 2003; the Elm Road I Facility Lease Agreement between Elm Road
Generating Station Supercritical, LLC, as lessor, and Wisconsin Electric Power
Company, as Lessee, dated as of November 9, 2004; and the Elm Road II Facility
Lease Agreement between Elm Road Generating Station Supercritical, LLC, as
lessor, and Wisconsin Electric Power Company, as Lessee, dated as of November 9,
2004; in each case, as amended, restated, supplemented or modified.
     “Register” has the meaning set forth in Section 11.3(c).
     “Regulation D, U or X” means Regulation D, U or X, respectively, of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof.
     “Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.
     “Request for Issuance” means a request made pursuant to Section 2.8(a) in
the form of Exhibit E.
     “Required Lenders” means Lenders holding in excess of 50% of outstanding
Advances, or, if no Advances are outstanding, in excess of 50% of the
Commitments.
     “S&P” means Standard & Poor’s Rating Services, a division of McGraw Hill,
Inc., or any successor or assignee of the business of such division in the
business of rating securities.
     “Significant Subsidiary” means, with respect to any Person at any time, any
Subsidiary of such Person that as of such time has total assets in excess of 10%
of the total assets of such Person and its consolidated Subsidiaries.

13



--------------------------------------------------------------------------------



 



     “Single Employer Plan” means any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
     “Solvent” means, with respect to any Person as of a particular date, that
on such date (i) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (ii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (iii) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (iv) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(v) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
     “Subsidiary” means, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(ii) any partnership, association, joint venture, limited liability company or
other entity in which such person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.
     “Subsidiary Credit Agreements” means (i) that certain Credit Agreement,
dated as of the date hereof, among Wisconsin Gas LLC, a Wisconsin limited
liability company, the lenders party thereto, Citibank, N.A., as administrative
agent, and U.S. Bank National Association, as Fronting Bank, and (ii) that
certain Credit Agreement, dated as of the date hereof, among Wisconsin Electric
Power Company, a Wisconsin corporation, the lenders party thereto and U.S. Bank
National Association, as administrative agent and as fronting bank, as each may
be amended, restated, supplemented or modified.
     “Termination Event” means (i) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (ii) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan, (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA, (iv) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA, (v) any event or condition that might reasonably
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (vi) the complete or
partial withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer
Plan.

14



--------------------------------------------------------------------------------



 



     “Total Assets” means all assets of the Borrower as shown on its most recent
quarterly or annual audited consolidated balance sheet, as determined in
accordance with GAAP.
     “Total Funded Debt” means all Funded Debt of the Borrower and its
Subsidiaries, on a consolidated basis, as determined in accordance with GAAP.
     “Trust Preferred Stock” means any trust preferred securities issued by a
subsidiary capital trust established by the Borrower or any of its Subsidiaries
reflected in the consolidated financial statements of the Borrower and its
Subsidiaries, along with any junior subordinated debt obligations of the
Borrower or its Subsidiaries so long as (i) the terms thereof require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to at least 91 days after the occurrence of the Maturity Date and
the repayment in full of the Outstanding Credits and all other amounts due under
this Agreement, (ii) such securities are subordinated and junior in right of
payment to all obligations of the Borrower or any of its Subsidiaries for or in
respect of borrowed money and (iii) the obligors in respect of such preferred
securities and subordinated debt have the right to defer interest and dividend
payments on similar terms customary for trust preferred securities and not
materially less favorable to the interests of the Borrower or the Lenders.
     “Type” when used with respect to any Advance or Borrowing, refers to the
rate of interest on such Advance or the Advances comprising such Borrowing
(either the Base Rate or the Eurodollar Rate).
     “Utilization Fee” has the meaning set forth in the definition of
“Applicable Margin”.
     “Voting Stock” means, (i) for any Person that is a corporation, all classes
of the capital stock (or other voting interests) of such Person then outstanding
and normally entitled to vote in the election of its directors or, (ii) for any
Person that is a limited liability company, the membership interests in such
Person then outstanding.
     SECTION 1.2. Computation of Time Periods.
     For purposes of computation of periods of time hereunder, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Agreement to “Articles”, “Sections”, “Schedules”
or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to
this Agreement unless otherwise specifically provided.
     SECTION 1.3. Accounting Terms.
     Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 7.1 (or, prior to
the delivery of the first financial statements pursuant to Section 7.1,
consistent with the financial statements described in Section 5.1(e)); provided,
however, if (i) the Borrower shall object to determining such

15



--------------------------------------------------------------------------------



 



compliance on such basis at the time of delivery of such financial statements
due to any change in GAAP or the rules promulgated with respect thereto or
(ii) the Agent or the Required Lenders shall so object in writing within 30 days
after delivery of such financial statements, then such calculations shall be
made on a basis consistent with the financial statements most recently delivered
by the Borrower to the Lenders as to which no such objection shall have been
made.
ARTICLE II
THE COMMITMENTS AND THE EXTENSIONS OF CREDIT
     SECTION 2.1. The Commitments.
     Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Advances to the Borrower in Dollars, at any time and from time to
time prior to the Maturity Date, in an amount not to exceed at any time such
Lender’s Commitment, the Fronting Bank agrees to issue Letters of Credit for the
account of the Borrower at any time and from time to time until the fifth
Business Day preceding the Maturity Date in an aggregate stated amount at any
time outstanding not to exceed the LC Commitment Amount, and each Lender agrees
to purchase participations in such Letters of Credit as more fully set forth in
Section 2.8; provided, however, that (i) the aggregate amount of Outstanding
Credits shall not exceed the aggregate Commitments and (ii) with respect to each
individual Lender, such Lender’s pro rata share of Outstanding Credits shall not
exceed such Lender’s Commitment Percentage of the aggregate Commitments. Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow
Advances.
     SECTION 2.2. Method of Borrowing.
     By no later than 11:00 a.m. (i) on the date of the requested Borrowing that
will comprise Base Rate Advances or (ii) three Business Days prior to the date
of the requested Borrowing that will comprise Eurodollar Advances, the Borrower
shall submit to the Agent a written Notice of Borrowing in the form of Exhibit A
setting forth (A) the amount requested, (B) whether such Advances shall accrue
interest at the Base Rate or the Eurodollar Rate, (C) with respect to Borrowings
that will comprise Eurodollar Advances, the Interest Period applicable thereto,
and (D) certification that the Borrower has complied in all respects with
Section 5.2.
     SECTION 2.3. Funding of Borrowings.
     (a) Upon receipt of a Notice of Borrowing, the Agent shall promptly inform
the Lenders as to the terms thereof. Each such Lender shall make its Commitment
Percentage of the requested Borrowing available to the Agent by 1:00 p.m. on the
date specified in the Notice of Borrowing by deposit, in Dollars, of immediately
available funds at the principal offices of the Agent in New York, New York or
at such other address as the Agent may designate in writing. The amount of the
requested Borrowing will then be made available to the Borrower by the Agent by
crediting the account of the Borrower on the books of such office of the Agent,
to the extent the amount of such Borrowing is made available to the Agent.
     (b) No Lender shall be responsible for the failure or delay by any other
Lender in its obligation to make Advances hereunder; provided, however, that the
failure of any Lender to

16



--------------------------------------------------------------------------------



 



fulfill its obligations hereunder shall not relieve any other Lender of its
obligations hereunder. Unless the Agent shall have been notified by any Lender
prior to the date of any such Borrowing (in the case of a Eurodollar Borrowing)
or the time of any such Borrowing (in the case of a Base Rate Borrowing) that
such Lender does not intend to make available to the Agent its portion of the
Borrowing to be made on such date, the Agent may assume that such Lender has
made such amount available to the Agent on the date of such Borrowing, and the
Agent in reliance upon such assumption, may (in its sole discretion but without
any obligation to do so) make available to the Borrower a corresponding amount.
If such corresponding amount is not in fact made available to the Agent, the
Agent shall be able to recover such corresponding amount from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Agent. The Agent shall
also be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal
to, (i) if from the Borrower, the applicable rate for such Advance pursuant to
the Notice of Borrowing and (ii) if from a Lender, the Federal Funds Rate.
     SECTION 2.4. Continuations and Conversions.
     The Borrower shall have the option, on any Business Day, to continue
existing Eurodollar Advances for a subsequent Interest Period, to convert Base
Rate Advances into Eurodollar Advances or to convert Eurodollar Advances into
Base Rate Advances; provided, however, that (i) each such continuation or
conversion must be requested by the Borrower pursuant to a written Notice of
Continuation/Conversion, in the form of Exhibit B, in compliance with the terms
set forth below, (ii) except as provided in Section 4.1, Eurodollar Advances may
be continued or converted into Base Rate Advances only on the last day of the
Interest Period applicable hereto, (iii) Eurodollar Advances may not be
continued nor may Base Rate Advances be converted into Eurodollar Advances
during the existence and continuation of a Default or Event of Default and
(iv) any request to extend a Eurodollar Advance that fails to comply with the
terms hereof or any failure to request an extension of a Eurodollar Advance that
fails to comply with the terms hereof or any failure to request an extension of
a Eurodollar Advance at the end of an Interest Period shall constitute a
conversion to a Base Rate Advance on the last day of the applicable Interest
Period. Each continuation or conversion must be requested by the Borrower no
later than 11:00 a.m. (A) on the date for a requested conversion of a Eurodollar
Advance to a Base Rate Advance or (B) three Business Days prior to the date for
a requested continuation of a Eurodollar Advance or conversion of a Base Rate
Advance to a Eurodollar Advance, in each case pursuant to a written Notice of
Continuation/Conversion submitted to the Agent, which shall set forth
(1) whether the Borrower wishes to continue or convert such Advances and (2) if
the request is to continue a Eurodollar Advance or convert a Base Rate Advance
to a Eurodollar Advance, the Interest Period applicable thereto.
     SECTION 2.5. Minimum Amounts.
     Each request for a Borrowing or a conversion or continuation hereunder
shall be subject to the following requirements: (i) each Borrowing consisting of
Eurodollar Advances shall be in a minimum of $5,000,000 (and in integral
multiples of $1,000,000 in excess thereof); (ii) each

17



--------------------------------------------------------------------------------



 



Borrowing consisting of Base Rate Advances shall be in a minimum amount of the
lesser of $500,000 (and in integral multiples of $500,000 in excess thereof) and
the remaining amount available to be borrowed; and (iii) no more than ten
Eurodollar Borrowings shall be outstanding hereunder at any one time. For the
purposes of this Section, all Eurodollar Borrowings with the same Interest
Periods that begin and end on the same date shall be considered as one
Eurodollar Borrowing, but Eurodollar Borrowings with different Interest Periods,
even if they begin on the same date, shall be considered separate Eurodollar
Borrowings.
     SECTION 2.6. Reduction of the Commitments.
     Upon at least five Business Days’ notice, the Borrower shall have the right
to permanently terminate or reduce the aggregate unused amount of the
Commitments at any time or from time to time; provided that each partial
reduction shall be in an aggregate amount at least equal to $5,000,000 and in
integral multiples of $1,000,000 above such amount and no reduction shall be
made that would reduce the Commitments to an amount less than the then
Outstanding Credits. Any reduction in (or termination of) the Commitments shall
be permanent and may not be reinstated.
     SECTION 2.7. Extension of Maturity Date.
     (a) Not earlier than 45 days prior to, nor later than 30 days prior to, the
then-effective Maturity Date, the Borrower may request by Requisite Notice (as
defined below) made to the Agent (which shall promptly notify the Lenders) a
one-year extension of the Maturity Date. Such request shall include a
certificate signed by a Responsible Officer (as defined below) stating that
(i) the representations and warranties contained in Article VI are true and
correct on and as of the date of such certificate and (ii) no Default or Event
of Default has occurred and is continuing. Each Lender shall notify the Agent by
Requisite Notice by the date specified by the Agent (which date shall be a
Business Day and shall not be less than 15 Business Days prior to, nor more than
30 days prior to, the then Maturity Date) that either (A) such Lender declines
to consent to extending the Maturity Date or (B) such Lender consents to
extending the Maturity Date. Any Lender not responding within the above time
period shall be deemed not to have consented to extending the Maturity Date. The
Agent shall, after receiving the notifications from all of the Lenders or the
expiration of such period, whichever is earlier, notify the Borrower and the
Lenders of the results thereof. The Borrower may request no more than two
extensions pursuant to this Section.
     (b) If any Lender declines, or is deemed to have declined, to consent to
such request for extension (a “Declining Lender”), provided that (i) no Default
or Event of Default has occurred and is continuing at such time and (ii) the
Required Lenders are non-Declining Lenders, the Borrower may, at its own expense
(such expense to include any transfer fee payable to the Agent under
Section 11.3(b) and any expense pursuant to Section 4.3) and in its sole
discretion, require such Declining Lender to transfer and assign in whole (but
not in part) without recourse (in accordance with and subject to the terms and
conditions of Section 11.3(b)) all of its interests, rights and obligations
under this Agreement to an Eligible Assignee, which shall assume such assigned
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority and
(B) the assigning Declining Lender

18



--------------------------------------------------------------------------------



 



shall have received in immediately available funds the principal of and interest
accrued to the date of such payment on the portion of the Advances hereunder
held by such assigning Declining Lender and all other amounts owed to such
assigning Declining Lender hereunder, including amounts owed pursuant to
Sections 4.1 through 4.4.
     (c) If the conditions set forth in subsection (b) above have been
satisfied, the Maturity Date shall be extended (solely with respect to the
non-Declining Lenders) to the date that is one year after the then-effective
Maturity Date, effective as of the date to be determined by the Agent and the
Borrower (the “Maturity Extension Decision Date”), and the Agent shall promptly
notify the Lenders thereof. On or prior to the Maturity Extension Decision Date,
the Borrower shall deliver to the Agent, in form and substance satisfactory to
the Agent and the Lenders (i) the resolutions of the Board of Directors of the
Borrower authorizing such extension, certified as in effect as of the Maturity
Extension Decision Date and the related incumbency certificate of the Borrower,
(ii) new or amended promissory notes, if requested by any new or affected
Lender, evidencing the new or revised Commitment of such Lender, (iii) a
certificate of the Borrower stating that on and as of such Maturity Extension
Decision Date, and after giving effect to the extension to be effective on such
date, (A) the representations and warranties set forth in Article VI are true
and correct and (B) no Default or Event of Default is continuing. The Agent
shall distribute an amended Schedule I to this Agreement (which shall thereafter
be incorporated into this Agreement), to reflect any changes in Lenders, the
Commitments and each Lender’s Commitment Percentage.
     (d) For purposes of this Section:
     (i) “Responsible Officer” means the chairman of the board, chief executive
officer, president, chief financial officer, treasurer, or assistant treasurer
of the Borrower. Any document or certificate hereunder that is signed by a
Responsible Officer shall be conclusively presumed to have been authorized by
all necessary corporate action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.
     (ii) “Requisite Notice” means irrevocable written notice to the intended
recipient or irrevocable telephonic notice to the intended recipient,
immediately followed by a written notice to such recipient. Such notices shall
be (i) delivered to such recipient at the address or telephone number specified
on Schedule II or as otherwise designated by such recipient by Requisite Notice
to each other party hereto, and (ii) if made by the Borrower, given or made by a
Responsible Officer. Any written notice delivered shall be delivered as provided
in Section 11.1. Any notice sent by other than hardcopy shall be promptly
confirmed by a telephone call to the recipient and, if requested by the Agent,
by a manually-signed hardcopy thereof.
     SECTION 2.8. Letters of Credit.
     (a) Subject to the terms and conditions hereof, the Fronting Bank agrees to
issue Letters of Credit from time to time for the account of the Borrower (or to
extend the stated maturity thereof or to modify or amend the terms thereof) for
the purposes set forth in Section 7.9 on not less than five Business Days’ prior
notice thereof by delivery of a Request for

19



--------------------------------------------------------------------------------



 



Issuance to the Agent (which shall promptly distribute copies thereof to the
Lenders) and the Fronting Bank. Each Request for Issuance shall specify (i) the
date (which shall be a Business Day) of issuance of such Letter of Credit (or
the date of effectiveness of such extension, modification or amendment) and the
stated expiry date thereof (which shall be no later than one year following the
date of such issuance), (ii) the proposed stated amount of such Letter of
Credit, (iii) the name and address of the beneficiary of such Letter of Credit
and (iv) a statement of drawing conditions applicable to such Letter of Credit,
and if such Request for Issuance relates to an amendment or modification of a
Letter of Credit, it shall be accompanied by the consent of the beneficiary of
the Letter of Credit thereto. Each Request for Issuance shall be irrevocable
unless modified or rescinded by the Borrower not less than two Business Days
prior to the proposed date of issuance (or effectiveness) specified therein. Not
later than 12:00 noon (New York City time) on the proposed date of issuance (or
effectiveness) specified in such Request for Issuance, and upon fulfillment of
the applicable conditions precedent and the other requirements set forth herein,
the Fronting Bank shall issue (or extend, amend or modify) such Letter of Credit
and provide notice and a copy thereof to the Agent, which shall promptly furnish
copies thereof to the Lenders. The Fronting Bank shall provide to the Agent, on
a monthly basis, a list of the amounts and expiration dates of all undrawn
Letters of Credit, a copy of which list the Agent shall furnish to each Lender
that requests such list.
     (b) No Letter of Credit shall be requested or issued hereunder if, after
the issuance thereof, (i) the Outstanding Credits would exceed the aggregate
Commitments or (ii) the LC Outstandings would exceed the LC Commitment Amount.
     (c) In the event that any Letter of Credit remains outstanding beyond the
fifteenth day prior to the Maturity Date, the Borrower shall either (i) pay to
the Agent an amount equal to 103% of the LC Outstandings on the later of such
date and the date of issuance of such Letter of Credit, which amount the Agent
shall hold in the Cash Collateral Account for the account of the Borrower,
without interest, for the purpose of paying any draft presented, with the
excess, if any, to be returned to the Borrower upon termination or expiration of
such Letter of Credit and payment in full of all amounts due hereunder or
(ii) deliver a back-up letter of credit to the Agent securing the Borrower’s
reimbursement obligations with respect to such Letter of Credit in form and
substance acceptable to the Fronting Bank and the Agent and from a creditworthy
financial institution acceptable to the Agent. While any Letter of Credit is
outstanding, the Agent may not release funds held in the Cash Collateral Account
pursuant to this subsection (c) without the consent of all Lenders.
     (d) Each Lender, upon issuance of a Letter of Credit, shall be deemed to
have purchased without recourse a participation from the Fronting Bank in such
Letter of Credit and the rights and obligations arising thereunder and any
collateral relating thereto, in each case in an amount equal to such Lender’s
Commitment Percentage of the obligations under such Letter of Credit, and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Fronting Bank therefor and discharge
when due, such Lender’s Commitment Percentage of the obligations arising under
such Letter of Credit. Without limiting the scope and nature of each Lender’s
participation in any Letter of Credit, to the extent that the Fronting Bank has
not been reimbursed as required hereunder or under any such Letter of Credit,
each Lender shall pay to the Fronting Bank its Commitment Percentage of such
unreimbursed drawing in same day funds on the day of notification by the
Fronting Bank of an

20



--------------------------------------------------------------------------------



 



unreimbursed drawing pursuant to the provisions of subsection (e). The
obligation of each Lender so to reimburse the Fronting Bank shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event. Any such reimbursement shall
not relieve or otherwise impair the obligation of the Borrower to reimburse the
Fronting Bank under any Letter of Credit, together with interest as hereinafter
provided.
     (e) In the event of any drawing under any Letter of Credit, the Fronting
Bank will promptly notify the Borrower. Unless the Borrower shall immediately
notify the Fronting Bank of its intent otherwise to reimburse the Fronting Bank
for any drawing made prior to the Maturity Date, the Borrower shall be deemed to
have requested a Base Rate Advance in the amount of such drawing as provided in
subsection (f), the proceeds of which will be used to satisfy the reimbursement
obligation of the Borrower with respect to such drawing. If, at any time on or
after the Maturity Date, any drawing is made under any Letter of Credit, the
Fronting Bank shall instruct the Agent to withdraw from the Cash Collateral
Account funds in an amount equal to the amount of such drawing, which the Agent
shall transfer to the Fronting Bank in order to reimburse the Fronting Bank for
such drawing. In the case of any drawing made under any Letter of Credit prior
to the Maturity Date, the Borrower shall reimburse the Fronting Bank on the day
such drawing is paid either with the proceeds of an Advance obtained hereunder
or otherwise in same day funds as provided herein. If the Borrower shall fail to
reimburse the Fronting Bank as provided herein, the unreimbursed amount of such
drawing shall bear interest at a per annum rate equal to the Base Rate plus two
percent (2%) per annum. The Borrower’s reimbursement obligations hereunder shall
be absolute and unconditional under all circumstances irrespective of any rights
of set-off, counterclaim or defense to payment that the applicable account party
or the Borrower may claim or have against the Fronting Bank, the Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including,
without limitation, any defense based on any failure of the applicable account
party or the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Fronting Bank will
promptly notify the Lenders of the amount of any unreimbursed drawing and each
Lender shall promptly pay to the Fronting Bank, in immediately available funds,
the amount of such Lender’s Commitment Percentage of such unreimbursed drawing.
Such payment shall be made on the day such notice is received by such Lender
from the Fronting Bank if such notice is received at or before 2:00 p.m.,
otherwise such payment shall be made at or before 12:00 noon on the Business Day
next succeeding the day such notice is received. If such Lender does not pay
such amount to the Fronting Bank in full upon such request, such Lender shall,
on demand, pay to the Fronting Bank interest on the unpaid amount during the
period from the date the Lender received the notice regarding the unreimbursed
drawing until the Lender pays such amount to the Fronting Bank in full at a rate
per annum equal to, if paid within two Business Days of the date of drawing, the
Federal Funds Rate and thereafter at a rate equal to the Base Rate. Each
Lender’s obligation to make such payment to the Fronting Bank, and the right of
the Fronting Bank to receive the same, shall be absolute and unconditional,
shall not be affected by any circumstance whatsoever and without regard to the
termination of this Agreement or the Commitments, the existence of a Default or
Event of Default or the acceleration of the obligations hereunder and shall be
made without any offset, abatement, withholding or reduction whatsoever.
Simultaneously with the making of each such payment by a Lender to the Fronting
Bank, such Lender shall, automatically and without any further action on the
part of the Fronting Bank or such Lender, acquire a participation in an amount
equal to such payment (excluding the

21



--------------------------------------------------------------------------------



 



portion of such payment constituting interest owing to the Fronting Bank) in the
related unreimbursed drawing portion of the LC Outstandings and in the interest
thereon, and shall have a claim against the Borrower with respect thereto.
     (f) On any day on which the Borrower shall have requested, or been deemed
to have requested, a Borrowing to reimburse a drawing under a Letter of Credit,
the Fronting Bank shall give notice to the Lenders that a Borrowing has been
requested or deemed requested in connection with a drawing under a Letter of
Credit, in which case an Advance comprised solely of Base Rate Advances (each
such borrowing, a “Mandatory Borrowing”) shall be immediately made by all
Lenders (without giving effect to any termination of the Commitments pursuant to
Section 9.1) pro rata based on each Lender’s Commitment Percentage, and the
proceeds thereof shall be paid directly to the Fronting Bank for application to
the applicable LC Outstandings. Each Lender hereby irrevocably agrees to make
such Base Rate Advances upon any such request or deemed request on account of
each such Mandatory Borrowing in the amount and in the manner specified in the
preceding sentence and on the same such date notwithstanding (i) the amount of
Mandatory Borrowing may not comply with the minimum amount for Borrowings
otherwise required hereunder, (ii) whether any conditions specified in
Article III are then satisfied, (iii) whether a Default or Event of Default then
exists, (iv) failure of any such request or deemed request for a Borrowing to be
made by the time otherwise required hereunder, (v) the date of such Mandatory
Borrowing, or (vi) any reduction in or any termination of the Commitments. Such
funding of Borrowings shall be made on the day notice of such Mandatory
Borrowing is received by each Lender from the Fronting Bank if such notice is
received at or before 2:00 p.m., otherwise such payment shall be made at or
before 12:00 noon on the Business Day next succeeding the day such notice is
received. In the event that any Mandatory Borrowing cannot for any reason be
made on the date otherwise required above (including, without limitation, as a
result of the commencement of a proceeding under any applicable bankruptcy law
with respect to the Borrower), then each Lender hereby agrees that it shall
forthwith fund (as of the date the Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrower on or after
such date and prior to such purchase) its Commitment Percentage of the
outstanding LC Outstandings; provided, further, that in the event any Lender
shall fail to fund its Commitment Percentage on the day the Mandatory Borrowing
would otherwise have occurred, then the amount of such Lender’s unfunded
Commitment Percentage therein shall bear interest payable to the Fronting Bank
upon demand, if paid within two Business Days of such date, at the Federal Funds
Rate, and thereafter, at the Base Rate.
     (g) The payment obligations of each Lender under subsection (d) and of the
Borrower under this Agreement in respect of any payment under any Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including,
without limitation, the following circumstances:
     (i) any lack of validity or enforceability of any Credit Document or any
other agreement or instrument relating thereto or to such Letter of Credit;
     (ii) any amendment or waiver of, or any consent to departure from, the
terms of any Credit Document or such Letter of Credit;

22



--------------------------------------------------------------------------------



 



     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any persons for whom any such beneficiary or any such
transferee may be acting), the Fronting Bank, or any other person, whether in
connection with any Credit Document, the transactions contemplated hereby or by
such Letter of Credit, or any unrelated transaction;
     (iv) any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
     (v) payment in good faith by the Fronting Bank under the Letter of Credit
issued by the Fronting Bank against presentation of a draft or certificate that
does not comply with the terms of such Letter of Credit; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
     (h) The Borrower assumes all risks of the acts and omissions of any
beneficiary or transferee of any Letter of Credit. Neither the Fronting Bank,
the Lenders nor any of their respective officers, directors, employees, agents
or Affiliates shall be liable or responsible for (i) the use that may be made of
such Letter of Credit or any acts or omissions of any beneficiary or transferee
thereof in connection therewith, (ii) the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents should prove
to be in any or all respects invalid, insufficient, fraudulent or forged,
(iii) payment by the Fronting Bank against presentation of documents that do not
comply with the terms of such Letter of Credit, including failure of any
documents to bear any reference or adequate reference to such Letter of Credit,
or (iv) any other circumstances whatsoever in making or failing to make payment
under such Letter of Credit, except that, and notwithstanding subsection (f) and
the foregoing clauses (i) through (iii), the Borrower and each Lender shall have
the right to bring suit against the Fronting Bank, and the Fronting Bank shall
be liable to the Borrower and any Lender, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower or such Lender that
the Borrower or such Lender proves were caused by the Fronting Bank’s willful
misconduct or gross negligence, including, in the case of the Borrower, the
Fronting Bank’s willful failure to make timely payment under such Letter of
Credit following the presentation to it by the beneficiary thereof of a draft
and accompanying certificate(s) that strictly comply with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the Fronting Bank may accept sight drafts and accompanying
certificates presented under the Letter of Credit issued by the Fronting Bank
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and
payment against such documents shall not constitute willful misconduct or gross
negligence by the Fronting Bank. Notwithstanding the foregoing, no Lender shall
be obligated to indemnify the Borrower for damages caused by the Fronting Bank’s
willful misconduct or gross negligence.
     (i) The letters of credit listed on Schedule III shall be deemed “Letters
of Credit” upon the occurrence of the Effective Date.

23



--------------------------------------------------------------------------------



 



ARTICLE III
PAYMENTS
     SECTION 3.1. Interest.
     (a) Interest Rate.
     (i) All Base Rate Advances shall accrue interest at the Base Rate.
     (ii) All Eurodollar Advances shall accrue interest at the Eurodollar Rate
applicable to such Eurodollar Advance.
     (b) Interest Payments. Interest on Advances shall be due and payable in
arrears on each Interest Payment Date.
     SECTION 3.2. Prepayments.
     (a) Optional Prepayments. The Borrower shall have the right to prepay
Advances in whole or in part from time to time without premium or penalty;
provided, however, that (i) Eurodollar Advances may be prepaid only on two
Business Days’ prior written notice to the Agent, and any prepayment of
Eurodollar Advances will be subject to Section 4.3, and (ii) each partial
prepayment of Advances shall be in the minimum principal amount of $1,000,000
and in increments of $1,000,000 in excess thereof; provided that if less than
$1,000,000 would remain outstanding after such prepayment, such prepayment shall
be in the amount of the entire outstanding principal amount of the Advances.
Amounts prepaid hereunder shall be applied as the Borrower may elect; provided
that if the Borrower fails to specify an optional prepayment then such
prepayment shall be applied first to Base Rate Advances, and then to Eurodollar
Advances in direct order of Interest Period maturities.
     (b) Mandatory Prepayments. If at any time the Outstanding Credits exceed
the aggregate Commitments, the Borrower shall immediately make a principal
payment to the Agent and/or deposit funds in the Cash Collateral Account in
respect of LC Outstandings pursuant to Section 9.2(d) for the ratable accounts
of the Lenders as shall be necessary in order that the Outstanding Credits
(after giving effect to such prepayment) minus the amount held in the Cash
Collateral Account after giving effect to such cash collateralization will be
less than or equal to the aggregate Commitments. Any payments made under this
subsection (b) shall be subject to Section 4.3 and, in the case of principal
payments, shall be applied first to Base Rate Advances, and then to Eurodollar
Advances in direct order of Interest Period maturities.
     SECTION 3.3. Payment in full at Maturity.
     On the Maturity Date, the entire outstanding principal balance of all
Advances, together with accrued but unpaid interest and all other sums owing
under this Agreement, shall be due and payable in full.

24



--------------------------------------------------------------------------------



 



     SECTION 3.4. Fees.
     (a) Facility Fee. In consideration of the Commitments being made available
by the Lenders hereunder, the Borrower agrees to pay to the Agent, for the pro
rata benefit of each Lender, a facility fee at a rate per annum equal to the
Facility Fee Percentage in effect from time to time commencing on the date
hereof, on the Commitment from time to time of such Lender (regardless of
usage), quarterly in arrears, on the last day of each March, June, September and
December, on the Maturity Date, and (if applicable) on the date after the
Maturity Date on which all Advances and other amounts payable by the Borrower
hereunder are paid in full (without regard to any termination of the Commitments
on the Maturity Date).
     (b) LC Fee. The Borrower agrees to pay the Agent for the account of the
Fronting Bank an issuance fee (an “Issuance Fee”) and such other charges as are
separately agreed upon with the Fronting Bank, and agrees to pay to the Agent
for the account of the Lenders a fee (the “LC Fee”) on the face amount of each
Letter of Credit issued by the Fronting Bank calculated at a rate per annum at
all times equal to the Applicable Margin in effect for Eurodollar Rate Advances,
in each case computed on the basis of the actual number of days that each Letter
of Credit is outstanding over a year of 360 days, payable quarterly in arrears
on each March 31, June 30, September 30 and December 31, and on the date that
such Letter of Credit expires or is drawn in full.
     (c) Administrative Fees. The Borrower agrees to pay such other fees as
agreed to by the Borrower in the Fee Letters.
     SECTION 3.5. Place and Manner of Payments.
     All payments of principal, interest, fees, expenses and other amounts to be
made by the Borrower under this Agreement shall be received without setoff,
deduction or counterclaim not later than 2:00 p.m. on the date when due in
Dollars and in immediately available funds by the Agent at its offices in New
York, New York. The Borrower shall, at the time it makes any payment under this
Agreement, specify to the Agent the Outstanding Credits, fees or other amounts
payable by the Borrower hereunder to which such payment is to be applied (and in
the event that it fails to specify, or if such application would be inconsistent
with the terms hereof, the Agent shall distribute such payment to the Lenders in
such manner as it reasonably determines in its sole discretion).
     SECTION 3.6. Pro Rata Treatment.
     Except to the extent otherwise provided herein, all Borrowings, each
payment or prepayment of principal of any Advance, each payment of interest on
the Advances, each payment of facility fees, LC Fees, each reduction of the
Commitments, and each conversion or continuation of any Advance, shall be
allocated pro rata among the Lenders in accordance with the respective
Commitment Percentages; provided that, if any Lender shall have failed to fund
its applicable pro rata share of any Borrowing, then any amount to which such
Lender would otherwise be entitled pursuant to this Section 3.6 shall instead be
payable to the Agent until the share of such Borrowing not funded by such Lender
has been repaid; and provided, further, that in the event any amount paid to any
Lender pursuant to this Section 3.6 is rescinded or must

25



--------------------------------------------------------------------------------



 



otherwise be returned by the Agent, each Lender shall, upon the request of the
Agent, repay to the Agent the amount so paid to such Lender, with interest for
the period commencing on the date such payment is returned by the Agent until
the date the Agent receives such repayment at a rate per annum equal to, during
the period to but excluding the date two Business Days after such request, the
Federal Funds Rate, and thereafter, the Base Rate plus two percent per annum.
     SECTION 3.7. Computations of Interest and Fees.
     (a) Except for Base Rate Advances bearing interest determined under clause
(i) of the definition of Base Rate, on which interest shall be computed on the
basis of a 365 or 366 day year, as the case may be, all computations of interest
and fees hereunder shall be made on the basis of the actual number of days
elapsed over a year of 360 days.
     (b) It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this subsection, which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this
Agreement or otherwise exceed the maximum nonusurious amount permissible under
applicable law. If, from any possible construction of any of the Credit
Documents or any other document, interest would otherwise be payable in excess
of the maximum nonusurious amount, any such construction shall be subject to the
provisions of this subsection and such documents shall be automatically reduced
to the maximum nonusurious amount permitted under applicable law, without the
necessity of execution of any amendment or new document. If any Lender shall
ever receive anything of value that is characterized as interest on the Advances
under applicable law and that would, apart from this provision, be in excess of
the maximum lawful amount, an amount equal to the amount that would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Advances and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount that would have been excessive exceeds such unpaid principal amount of
the Advances. The right to demand payment of the Advances or any other
indebtedness evidenced by any of the Credit Documents does not include the right
to receive any interest that has not otherwise accrued on the date of such
demand, and the Lenders do not intend to charge or receive any unearned interest
in the event of such demand. All interest paid or agreed to be paid to the
Lenders with respect to the Advances shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Advances so that
the amount of interest on account of such indebtedness does not exceed the
maximum nonusurious amount permitted by applicable law.
     SECTION 3.8. Sharing of Payments.
     Each Lender agrees that, in the event that any Lender shall obtain payment
in respect of any Extension of Credit or any other obligation owing to such
Lender under this Agreement through the exercise of a right of set-off, banker’s
lien, counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in

26



--------------------------------------------------------------------------------



 



this Agreement, such Lender shall promptly purchase from the other Lenders a
participation in such Extension of Credit and other obligations, in such amounts
and with such other adjustments from time to time, as shall be equitable in
order that all Lenders share such payment in accordance with their respective
ratable shares as provided for in this Agreement. Each Lender further agrees
that if a payment to a Lender (which is obtained by such Lender through the
exercise of a right of set-off, banker’s lien, counterclaim or otherwise) shall
be rescinded or must otherwise be restored, each Lender that shall have shared
the benefit of such payment shall, by repurchase of a participation theretofore
sold, return its share of that benefit to each Lender whose payment shall have
been rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a participation may, to the fullest extent permitted by law,
exercise all rights of payment, including set-off, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Advance or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Agreement, if any
Lender shall fail to remit to the Agent or any other Lender an amount payable by
such Lender to the Agent or such other Lender pursuant to this Agreement on the
date when such amount is due, such payments shall accrue interest thereon, for
each day from the date such amount is due until the day such amount is paid to
the Agent or such other Lender, at a rate per annum equal to the Federal Funds
Rate. If under any applicable bankruptcy, insolvency or other similar law, any
Lender receives a secured claim in lieu of a setoff to which this Section 3.8
applies, such Lender shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Lenders under this Section 3.8 to share in the benefits of any recovery on such
secured claim.
     SECTION 3.9. Additional Interest on Advances.
     The Borrower agrees to pay to each Lender, so long as such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Eurodollar Advance of such Lender, from the date of
such Advance until such principal amount is paid in full, at an interest rate
per annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to the
Borrower through the Agent, and such determination shall be conclusive and
binding for all purposes, absent manifest error.
     SECTION 3.10. Evidence of Debt.
     (a) Each Lender shall maintain an account or accounts evidencing each
Advance made by such Lender to the Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. Each Lender will make reasonable efforts to maintain
the accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.

27



--------------------------------------------------------------------------------



 



     (b) The Agent shall maintain the Register pursuant to Section 11.3(c), and
a subaccount for each Lender, in which Register and subaccounts (taken together)
shall be recorded (i) the amount, type and Interest Period of each such Advance
hereunder, (ii) the amount of any principal or interest due and payable or to
become due and payable to each Lender hereunder and (iii) the amount of any sum
received by the Agent hereunder from or for the account of the Borrower and each
Lender’s share thereof. The Agent will make reasonable efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.
     (c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) (and, if consistent with the entries of the Agent,
subsection (a)) shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Agent to maintain any such account, such Register
or such subaccount, as applicable, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay the Advances made by such Lender
in accordance with the terms hereof.
     (d) Any Lender may request that its Advances be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note, in a form acceptable to the Agent, payable to the
order of such Lender. Thereafter, the Advances evidenced by such promissory note
and interest thereon shall at all times (including after any assignment pursuant
to Section 11.3) be represented by one or more promissory notes payable to the
order of the payee named therein or any assignee pursuant to Section 11.3,
except to the extent that any such Lender or assignee subsequently returns any
such promissory note for cancellation and requests that such Advances once again
be evidenced as described in subsections (a) and (b) above.
ARTICLE IV
ADDITIONAL PROVISIONS REGARDING ADVANCES
     SECTION 4.1. Eurodollar Borrowing Provisions.
     (a) Unavailability. In the event that the Agent shall have determined in
good faith (i) that Dollar deposits in the principal amounts requested with
respect to a Eurodollar Borrowing are not generally available in the London
interbank Eurodollar market or (ii) that reasonable means do not exist for
ascertaining the Eurodollar Rate, the Agent shall, as soon as practicable
thereafter, give notice of such determination to the Borrower and the Lenders.
In the event of any such determination under clause (i) or (ii) above, until the
Agent shall have advised the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (A) any request by the Borrower for
Eurodollar Borrowings shall be deemed to be a request for Base Rate Borrowings,
(B) any request by the Borrower for conversion into or continuation of
Eurodollar Borrowings shall be deemed to be a request for conversion into or
continuation of Base Rate Borrowings and (C) any Borrowings that were to be
converted or continued as Eurodollar Borrowings on the first day of an Interest
Period shall be converted to or continued as Base Rate Borrowings.

28



--------------------------------------------------------------------------------



 



     (b) Change in Legality. Notwithstanding any other provision herein, if any
change, after the date hereof, in any law or regulation (including the
introduction of any new law or regulation) or in the interpretation thereof by
any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Lender to make or maintain any Eurodollar
Advance or to give effect to its obligations as contemplated hereby with respect
to any Eurodollar Advance, then, by written notice to the Borrower and to the
Agent, such Lender may:
     (i) declare that Eurodollar Advances, and conversions to or continuations
of Eurodollar Advances, will not thereafter be made by such Lender hereunder,
whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Borrowings shall, as to such Lender only, be deemed
a request for, or for conversion into or continuation of, Base Rate Borrowings,
unless such declaration shall be subsequently withdrawn; and
     (ii) require that all outstanding Eurodollar Advances made by it be
converted to Base Rate Advances in which event all such Eurodollar Advances
shall be automatically converted to Base Rate Advances.
     In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Advances that would have been made by such
Lender or the converted Eurodollar Advances of such Lender shall instead be
applied to repay the Base Rate Advances made by such Lenders in lieu of, or
resulting from the conversion of, such Eurodollar Advances.
     (c) Requirements of Law. If at any time a Lender shall incur increased
costs or reductions in the amounts received or receivable hereunder with respect
to the making, the commitment to make or the maintaining of any Eurodollar
Advance because of (i) any change, after the date hereof, in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or such order) including, without
limitation, the imposition, modification or deemed applicability of any
reserves, deposits or similar requirements (such as, for example, but not
limited to, a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of additional interest under Section 3.9) or (ii) other
circumstances affecting the London interbank Eurodollar market, then the
Borrower shall pay to such Lender promptly upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender may determine in its sole
discretion) as may be required to compensate such Lender for such increased
costs or reductions in amounts receivable hereunder.
     Each determination and calculation made by a Lender under this Section 4.1
shall, absent manifest error, be binding and conclusive on the parties hereto.
Any conversions of Eurodollar Advances made pursuant to this Section 4.1 shall
subject the Borrower to the payments required by Section 4.3. This Section shall
survive termination of this Agreement and the other Credit Documents and payment
of the Advances and all other amounts payable hereunder.

29



--------------------------------------------------------------------------------



 



     SECTION 4.2. Capital Adequacy.
     If any Lender has determined that the adoption or effectiveness, after the
date hereof, of any applicable law, rule or regulation regarding capital
adequacy, or any change therein (after the date hereof), or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender (or its parent corporation) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on such Lender’s (or parent
corporation’s) capital or assets as a consequence of its commitments or
obligations hereunder to a level below that which such Lender (or its parent
corporation) could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s (or parent corporation’s)
policies with respect to capital adequacy), then, upon notice from such Lender,
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction. Each determination by any such Lender
of amounts owing under this Section 4.2 shall, absent manifest error, be
conclusive and binding on the parties hereto. This Section shall survive
termination of this Agreement and the other Credit Documents and payment of the
Advances and all other amounts payable hereunder.
     SECTION 4.3. Compensation.
     The Borrower promises to indemnify each Lender and to hold each Lender
harmless from any loss or expense that such Lender may sustain or incur as a
consequence of (i) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Advances after the Borrower has given a
notice requesting the same in accordance with the provisions of this Agreement,
(ii) default by the Borrower in making any prepayment of a Eurodollar Advance
after the Borrower has given a notice thereof in accordance with the provisions
of this Agreement, (iii) the making of a prepayment of Eurodollar Advances on a
day that is not the last day of an Interest Period with respect thereto and
(iv) the payment, continuation or conversion of a Eurodollar Advance on a day
that is not the last day of the Interest Period applicable thereto or the
failure to repay a Eurodollar Advance when required by the terms of this
Agreement. Such indemnification may include such additional amount or amounts as
will compensate such Lender for such loss or expense actually sustained or
incurred by such Lender. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Advances and all other
amounts payable hereunder.
     SECTION 4.4. Taxes.
     (a) Except as provided below in this Section 4.4, all payments made by the
Borrower under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any court or governmental body, agency or other official, excluding taxes
measured by or imposed upon the net income of any Lender or its applicable
lending office, or any branch or affiliate thereof, and all franchise taxes,
branch taxes, taxes on doing business or taxes on the capital or net worth of
any Lender or its applicable lending office, or any branch or

30



--------------------------------------------------------------------------------



 



affiliate thereof, in each case imposed in lieu of net income taxes (i) by the
jurisdiction under the laws of which such Lender, applicable lending office,
branch or affiliate is organized or is located, or in which its principal
executive office is located, or any nation within which such jurisdiction is
located or any political subdivision thereof or (ii) by reason of any connection
between the jurisdiction imposing such tax and such Lender, applicable lending
office, branch or affiliate other than a connection arising solely from such
Lender having executed, delivered or performed its obligations, or received
payment under or enforced, this Agreement. If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable to
an Agent or any Lender hereunder, (A) the amounts so payable to the Agent or
such Lender shall be increased to the extent necessary to yield to the Agent or
such Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement and any promissory notes, provided, however, that the Borrower shall
be entitled to deduct and withhold any Non-Excluded Taxes and shall not be
required to increase any such amounts payable to any Lender that is not
organized under the laws of the United States of America or a state thereof if
such Lender fails to comply with the requirements of subsection (b) whenever any
Non-Excluded Taxes are payable by the Borrower, and (B) as promptly as possible
after requested, the Borrower shall send to the Agent for its own account or for
the account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof. If the
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing
authority or fails to remit to the Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Agent and any Lender for
any incremental Non-Excluded Taxes, interest or penalties that may become
payable by the Agent or any Lender as a result of any such failure. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Borrowings and all other amounts payable hereunder.
     (b) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof shall:
     (i) (A) on or before the date of any payment by the Borrower under this
Agreement to such Lender, deliver to the Borrower and the Agent (x) two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, or successor applicable form, as the case may be, certifying that it is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes and (y) an Internal
Revenue Service Form W-8 or W-9, or successor applicable form, as the case may
be, certifying that it is entitled to an exemption from United States backup
withholding tax; (B) deliver to the Borrower and the Agent two further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and (C) obtain such extensions of time for filing and complete such
forms or certifications as may reasonably be requested by the Borrower or the
Agent; or
     (ii) in the case of any such Lender that is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (A) represent to the
Borrower (for the benefit of the Borrower and the Agent) that it is not a bank
within the meaning of

31



--------------------------------------------------------------------------------



 



Section 88l(c)(3)(A) of the Internal Revenue Code, (B) agree to furnish to the
Borrower, on or before the date of any payment by the Borrower, with a copy to
the Agent, two accurate and complete original signed copies of Internal Revenue
Service Form W-8, or successor applicable form certifying to such Lender’s legal
entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 881(c) of the Internal Revenue
Code with respect to payments to be made under this Agreement (and to deliver to
the Borrower and the Agent two further copies of such form on or before the date
it expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recently provided form and, if necessary, obtain any
extensions of time reasonably requested by the Borrower or the Agent for filing
and completing such forms), and (C) agree, to the extent legally entitled to do
so, upon reasonable request by the Borrower, to provide to the Borrower (for the
benefit of the Borrower and the Agent) such other forms as may be reasonably
required in order to establish the legal entitlement of such Lender to an
exemption from withholding with respect to payments under this Agreement.
     Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or that would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Agent, then such Lender shall be exempt from such requirements.
Each Person that shall become a Lender or a participant of a Lender pursuant to
Section 11.3 shall, upon the effectiveness of the related transfer, be required
to provide all of the forms, certifications and statements required pursuant to
this subsection (b); provided that in the case of a participant of a Lender, the
obligations of such participant of a Lender pursuant to this subsection
(b) shall be determined as if the participant of a Lender were a Lender except
that such participant of a Lender shall furnish all such required forms,
certifications and statements to the Lender from which the related participation
shall have been purchased.
     SECTION 4.5. Replacement of Lenders.
     The Agent and each Lender shall use reasonable efforts to avoid or mitigate
any increased cost or suspension of the availability of an interest rate under
Sections 4.1 through 4.4 above to the greatest extent practicable (including
transferring the Advances to another lending office of Affiliate of a Lender)
unless, in the opinion of the Agent or such Lender, such efforts would be likely
to have an adverse effect upon it. In the event a Lender makes a request to the
Borrower for additional payments in accordance with Section 4.1, 4.2 or 4.4,
then, provided that no Default or Event of Default has occurred and is
continuing at such time, the Borrower may, at its own expense (such expense to
include any transfer fee payable to the Agent under Section 11.3(b) and any
expense pursuant to Section 4) and in its sole discretion, require such Lender
to transfer and assign in whole (but not in part), without recourse (in
accordance with and subject to the terms and conditions of Section 11.3(b)), all
of its interests, rights and obligations under this Agreement to an Eligible
Assignee, which shall assume such assigned obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority and (ii) the Borrower or such assignee
shall have paid to the assigning Lender in immediately available funds the
principal of and interest accrued to the date

32



--------------------------------------------------------------------------------



 



of such payment on the portion of the Advances hereunder held by such assigning
Lender and all other amounts owed to such assigning Lender hereunder, including
amounts owed pursuant to Sections 4.1 through 4.4.
ARTICLE V
CONDITIONS PRECEDENT
     SECTION 5.1. Conditions Precedent to the Effective Date and the Obligations
of the Lenders and Fronting Bank.
     The obligations of the Lenders and the Fronting Bank hereunder are subject
to the following conditions precedent:
     (a) Executed Credit Documents. The Agent shall have received
(i) counterparts of this Agreement, duly executed by the Agent, the Fronting
Bank, the Borrower and the Lenders and (ii) a promissory note payable to each
Lender that has requested one pursuant to Section 3.10(d), duly executed by the
Borrower.
     (b) Termination of Revolving Credit Agreements. The Agent shall have
received evidence satisfactory to the Agent that each of (i) the Credit
Agreement, dated as of June 23, 2004, among the Borrower, the lenders party
thereto and JPMorgan, as administrative agent, and (ii) the First Amended and
Restated Three Year Credit Agreement, dated as of April 8, 2003, as amended,
modified, restated or replaced from time to time, among the Borrower, the
lenders identified therein, J.P. Morgan Securities Inc., as lead arranger and
book manager, Citibank, N.A. and U.S. Bank National Association, as syndication
agents, Credit Suisse First Boston, as documentation agent, and JPMorgan, as
agent, has been terminated and all obligations of the Borrower thereunder have
been paid in full.
     (c) Corporate Documents. The Agent shall have received the following, in
form and substance satisfactory to the Agent, each dated the same date, except
as provided otherwise below:
     (i) Charter Documents. Copies of the articles of incorporation or other
charter documents of the Borrower certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation and certified by a secretary or assistant
secretary of the Borrower to be true and correct as of such date.
     (ii) Bylaws. A copy of the bylaws of the Borrower certified by a secretary
or assistant secretary of the Borrower to be true and correct as of such date.
     (iii) Resolutions. Copies of resolutions of the Board of Directors of the
Borrower approving and adopting the Credit Documents to which it is a party, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of the Borrower to be
true and correct and in force and effect as of such date.

33



--------------------------------------------------------------------------------



 



     (iv) Good Standing. Copies of (A) certificates of good standing, existence
or its equivalent with respect to the Borrower certified as of a recent date by
the appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure so to qualify and
be in good standing would have a Material Adverse Effect and (B) to the extent
available, a certificate indicating payment of all corporate or business
franchise taxes certified as of a recent date by the appropriate Governmental
Authorities of the state or other jurisdiction of incorporation and each other
jurisdiction in which the failure to pay such franchise taxes would have a
Material Adverse Effect.
     (v) Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
such date.
     (vi) Officer’s Certificates. The Agent shall have received a certificate or
certificates executed by the treasurer or assistant treasurer of the Borrower as
of such date stating that (i) the Borrower is in compliance with all existing
material financial obligations, (ii) except as disclosed in the Borrower’s
Annual Report on its Form 10-K for the year ended December 31, 2005 and in
subsequent filings under the Exchange Act made prior to the date of this
Agreement, no action, suit, investigation or proceeding is pending or, to his
knowledge, threatened in any court or before any arbitrator or governmental
instrumentality that purports to affect the Borrower or any transaction
contemplated by the Credit Documents, if such action, suit, investigation or
proceeding would have or would be reasonably expected to have a Material Adverse
Effect and (iii) immediately after giving effect to this Agreement, the other
Credit Documents and all the transactions contemplated therein to occur on such
date, (A) no Default or Event of Default shall have occurred and be continuing,
(B) all representations and warranties contained herein and in the other Credit
Documents, are true and correct in all material respects on and as of the date
made, (C) the Borrower is in compliance with the financial covenant set forth in
Section 7.2 and (D) the Borrower is Solvent.
     (d) Opinion of Counsel. The Agent shall have received an opinion, or
opinions, from legal counsel to the Borrower addressed to the Agent, the
Fronting Bank and the Lenders and dated as of the date hereof, in each case
satisfactory in form and substance to the Agent.
     (e) Financial Statements. The Lenders and the Fronting Bank shall have
received the audited financial statements of the Borrower and its consolidated
subsidiaries, for the fiscal year ended December 31, 2005, including balance
sheets and income and cash flow statements, audited by independent public
accountants of recognized standing and prepared in accordance with GAAP.
     (f) Fees and Expenses. The Borrower shall have paid all fees and expenses
owed by it to the Lenders, the Fronting Bank and the Agent on or prior to the
date of this Agreement, including, without limitation, payment to the Agent of
the fees set forth in the Fee Letter.
     (g) Litigation. Except as disclosed in the Borrower’s Annual Report on its
Form 10-K for the year ended December 31, 2005 and in subsequent filings under
the Exchange Act made prior to the date of this Agreement, there shall not exist
on the Effective Date any action, suit or

34



--------------------------------------------------------------------------------



 



investigation, nor shall any action, suit or investigation be pending or
threatened on the Effective Date before any arbitrator or Governmental Authority
that materially adversely affects the Borrower or any transaction contemplated
hereby or the ability of the Borrower to perform its obligations under the
Credit Documents.
     (h) Material Adverse Effect. On the Effective Date, no event or condition
shall have occurred since the date of the financial statements delivered
pursuant to Section 5.1(e) above that has had or would be likely to have a
Material Adverse Effect.
     (i) Patriot Act. The Agent shall have received all documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
     (j) Other. The Agent, the Fronting Bank and the Lenders shall have received
such other documents, instruments, agreements or information as reasonably
requested by the Agent on or prior to the date of this Agreement.
     SECTION 5.2. Conditions to Each Extension of Credit.
     In addition to the conditions precedent stated elsewhere herein, the
Lenders shall not be obligated to make any Advance and the Fronting Bank shall
not be obligated to issue any Letter of Credit unless:
     (a) Request. The Borrower shall have timely delivered, in the case of any
new Borrowing, a duly executed and completed Notice of Borrowing or Request for
Issuance, as applicable, in conformance with all the terms and conditions of
this Agreement.
     (b) Representations and Warranties. The representations and warranties made
by the Borrower herein (other than the representations and warranties set forth
in Sections 6.7., 6.10 and 6.18) are true and correct in all material respects
at and as if made as of the date of the making of the Advance (except where such
representations and warranties expressly refer to an earlier date).
     (c) No Default. No Default or Event of Default shall have occurred and be
continuing either prior to or after giving effect thereto.
     (d) Availability. Immediately after giving effect to such Extension of
Credit (and the application of the proceeds thereof), the sum of the Outstanding
Credits shall not exceed the aggregate Commitments.
     (e) Effective Date. The Effective Date shall have occurred.
     The delivery of each Notice of Borrowing or Request for Issuance, as
applicable, shall constitute a representation and warranty by the Borrower of
the correctness of the matters specified in subsections (b), (c) and (d) above.

35



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Borrower hereby represents and warrants to each Lender that:
     SECTION 6.1. Organization and Good Standing.
     The Borrower (i) is a corporation duly organized, validly existing and in
active status under the laws of the State of Wisconsin, (ii) is duly qualified
and in good standing as a foreign corporation authorized to do business in every
jurisdiction where the failure so to qualify would have a Material Adverse
Effect and (iii) has the requisite corporate power and authority to own its
properties and to carry on its business as now conducted and as proposed to be
conducted.
     SECTION 6.2. Due Authorization.
     The Borrower (i) has the requisite corporate power and authority to
execute, deliver and perform this Agreement and the other Credit Documents and
to incur the obligations herein and therein provided for and (ii) is duly
authorized to, and has been authorized by all necessary corporate action to,
execute, deliver and perform this Agreement and the other Credit Documents.
     SECTION 6.3. No Conflicts.
     Neither the execution and delivery of the Credit Documents, nor the
consummation of the transactions contemplated therein, nor performance of and
compliance with the terms and provisions thereof by the Borrower will
(i) violate or conflict with any provision of its organizational documents or
bylaws, (ii) violate, contravene or materially conflict with any law, regulation
(including without limitation, Regulation U, Regulation X and any regulation
promulgated by the Federal Energy Regulatory Commission), order, writ, judgment,
injunction, decree or permit applicable to it, (iii) violate, contravene or
materially conflict with contractual provisions of, or cause an event of default
under, any indenture, loan agreement, mortgage, deed of trust, contract or other
agreement or instrument to which it is a party or by which it may be bound, the
violation of which could have a Material Adverse Effect or (iv) result in or
require the creation of any Lien upon or with respect to its properties.
     SECTION 6.4. Consents.
     No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority (including, without
limitation, the Public Service Commission of Wisconsin pursuant to Chapter 201
of the Wisconsin Statutes) or third party is required in connection with the
execution, delivery or performance of this Agreement or any of the other Credit
Documents that has not been obtained.
     SECTION 6.5. Enforceable Obligations.
     This Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or

36



--------------------------------------------------------------------------------



 



insolvency laws or similar laws affecting creditors’ rights generally or by
general equitable principles.
     SECTION 6.6. Financial Condition.
     (a) The financial statements delivered to the Lenders pursuant to
Section 5.1(e) and pursuant to Sections 7.1(a) and (b): (i) have been prepared
in accordance with GAAP (subject to the provisions of Section 1.3); and
(ii) present fairly the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries as of such date and for such periods.
     (b) Since December 31, 2005, there has been no sale, transfer or other
disposition by the Borrower of any material part of the business or property of
the Borrower, and no purchase or other acquisition by the Borrower of any
business or property (including any capital stock of any other Person) material
in relation to the financial condition of the Borrower, in each case, that, is
not (i) reflected in the most recent financial statements delivered to the
Lenders pursuant to Section 7.1 or in the notes thereto or (ii) otherwise
permitted by the terms of this Agreement and communicated to the Agent.
     SECTION 6.7. No Material Change.
     Since December 31, 2005, there has been no development or event relating to
or affecting the Borrower that has had or would be reasonably expected to have a
Material Adverse Effect.
     SECTION 6.8. No Default.
     The Borrower is not in default in any respect under any contract, lease,
loan agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound,
which default would have or would be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default presently exists and is
continuing.
     SECTION 6.9. Indebtedness.
     As of December 31, 2005, the Borrower had no Indebtedness except as
disclosed in the financial statements described in Section 5.1(e).
     SECTION 6.10. Litigation.
     There are no actions, suits, investigations or legal, equitable,
arbitration or administrative proceedings, pending or, to the knowledge of the
Borrower, threatened that materially adversely affect the Borrower or any
transaction contemplated hereby or the ability of the Borrower to perform its
obligations under the Credit Documents.
     SECTION 6.11. Taxes.
     The Borrower has filed, or caused to be filed, all material tax returns
(federal, state, local and foreign) required to be filed and paid all amounts of
taxes shown thereon to be due (including interest and penalties) and has paid
all other taxes, fees, assessments and other

37



--------------------------------------------------------------------------------



 



governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes that are not yet
delinquent or that are being contested in good faith and by proper proceedings,
and against which adequate reserves are being maintained in accordance with
GAAP. As of the date of this Agreement, the Borrower is not aware of any
proposed tax assessments against it that have had or would be reasonably
expected to have a Material Adverse Effect.
     SECTION 6.12. Compliance with Law.
     The Borrower is in compliance with all material laws, rules, regulations,
orders and decrees applicable to it or to its properties.
     SECTION 6.13. ERISA.
     Except as would not result or be reasonably expected to result in a
Material Adverse Effect:
     (a) During the five-year period prior to the date on which this
representation is made or deemed made (i) no Termination Event has occurred,
and, to the best knowledge of the Borrower, no event or condition has occurred
or exists as a result of which any Termination Event would be reasonably
expected to occur, with respect to any Plan, (ii) no “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, has occurred with respect to any Plan,
(iii) each Plan has been maintained, operated, and funded in compliance with its
own terms and in material compliance with the provisions of ERISA, the Code, and
any other applicable federal or state laws, and (iv) no Lien in favor or the
PBGC or a Plan has arisen or is reasonably likely to arise on account of any
Plan.
     (b) No liability has been or is reasonably expected by the Borrower to be
incurred under Sections 4062, 4063 or 4064 of ERISA with respect to any Single
Employer Plan by the Borrower or any of its Subsidiaries.
     (c) The actuarial present value of all “benefit liabilities” under each
Single Employer Plan (determined within the meaning of Section 401(a)(2) of the
Code, utilizing the actuarial assumptions used to fund such Plans), whether or
not vested, did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the current value of
the assets of such Plan allocable to such accrued liabilities, except as
disclosed in the Borrower’s financial statements.
     (d) Neither the Borrower nor any ERISA Affiliate has incurred, or, to the
best knowledge of the Borrower, is reasonably expected to incur, any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer Plan.
Neither the Borrower nor any ERISA Affiliate has received any notification that
any Multiemployer Plan is in reorganization (within the meaning of Section 4241
of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
been terminated (within the meaning of Title IV of ERISA), and no Multiemployer
Plan is, to the best knowledge of the Borrower, reasonably expected to be in
reorganization, insolvent, or terminated.

38



--------------------------------------------------------------------------------



 



     (e) No prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan, which has subjected or would be reasonably likely to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.
     (f) The present value (determined using actuarial and other assumptions
that are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans that are welfare benefit plans (as defined in Section 3(1)
of ERISA), net of all assets under all such Plans allocable to such benefits,
are reflected on the financial statements referenced in Section 7.1 in
accordance with FASB 106.
     (g) Each Plan that is a welfare plan (as defined in Section 3(1) of ERISA)
to which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.
     SECTION 6.14. Use of Proceeds; Margin Stock.
     The proceeds of the Extensions of Credit hereunder will be used solely for
the purposes specified in Section 7.9. None of such proceeds will be used (i) in
violation of Regulation U or Regulation X (A) for the purpose of purchasing or
carrying any “margin stock” as defined in Regulation U or Regulation X or
(B) for the purpose of reducing or retiring any Indebtedness that was originally
incurred to purchase or carry “margin stock” or (ii) for the acquisition of
another Person unless the board of directors (or other comparable governing
body) or stockholders, as appropriate, of such Person has approved such
acquisition.
     SECTION 6.15. Investment Company Act.
     The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.
     SECTION 6.16. Solvency.
     The Borrower is and, after the consummation of the transactions
contemplated by this Agreement, will be Solvent.
     SECTION 6.17. Disclosure.
     Neither this Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of the Borrower in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, taken as a whole, not misleading.

39



--------------------------------------------------------------------------------



 



     SECTION 6.18. Environmental Matters.
     Except as would not result or be reasonably expected to result in a
Material Adverse Effect: (i) each of the properties of the Borrower (the
“Properties”) and all operations at the Properties are in compliance with all
applicable Environmental Laws, (ii) there is no violation of any Environmental
Law with respect to the Properties or the businesses operated by the Borrower
(the "Businesses”), and (iii) there are no conditions relating to the Businesses
or Properties that would reasonably be expected to give rise to a liability
under any applicable Environmental Laws.
ARTICLE VII
AFFIRMATIVE COVENANTS
     The Borrower hereby covenants and agrees that so long as this Agreement is
in effect and until all Outstanding Credits and other amounts payable by the
Borrower hereunder have been paid in full and the Commitments hereunder shall
have terminated:
     SECTION 7.1. Information Covenants.
     The Borrower will furnish, or cause to be furnished, to the Agent:
     (a) Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each fiscal year of the Borrower, a
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries, as of the end of such fiscal year that includes retained earnings
and a consolidated statement of cash flows for such fiscal year, setting forth
in comparative form figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and audited by
independent certified public accountants of recognized national standing
reasonably acceptable to the Agent and whose opinion shall be to the effect that
such financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified in any respect. The Lenders agree that delivery
of the Borrower’s Form 10-K will meet the financial information requirements of
this subsection (a).
     (b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of
each fiscal year of the Borrower, a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries, as of the end of such fiscal
quarter, together with a related consolidated statement of cash flows for such
fiscal year through the last day of such fiscal quarter in each case setting
forth in comparative form figures for the corresponding period of the preceding
fiscal year, all such financial information described above to be in reasonable
form and detail and reasonably acceptable to the Agent, and accompanied by the
review letter required to be filed with the Borrower’s quarterly reports on Form
10-Q pursuant to Section 10-01(d) of Regulation S-X, if any, and a certificate
of the treasurer or assistant treasurer of the Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of the Borrower and have been prepared in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments. The Lenders agree that the delivery of the Borrower’s Form 10-Q
will meet the financial information requirements of this subsection (b).

40



--------------------------------------------------------------------------------



 



     (c) Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above (and within 60 days
after the end of the fourth fiscal quarter of the Borrower), a certificate of
the treasurer or assistant treasurer of the Borrower, substantially in the form
of Exhibit C, (i) demonstrating compliance with the financial covenant contained
in Section 7.2 by calculation thereof as of the end of each such fiscal period,
(ii) stating that no Default or Event of Default has occurred and is continuing,
or if any Default or Event of Default has occurred and is continuing, specifying
the nature and extent thereof and what action the Borrower proposes to take with
respect thereto and (iii) confirming the then existing long-term senior
unsecured debt ratings of the Borrower.
     (d) Reports. Promptly upon transmission or receipt thereof, copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as the Borrower shall send to
its shareholders.
     (e) Notices. Upon the Borrower obtaining knowledge thereof, the Borrower
will give written notice to the Agent immediately of (i) the occurrence of an
event or condition consisting of a Default or Event of Default, specifying the
nature and existence thereof and what action the Borrower proposes to take with
respect thereto, (ii) the occurrence of any of the following with respect to the
Borrower: (A) the pendency or commencement of any litigation, arbitral or
governmental proceeding against the Borrower the claim of which is in excess of
$50,000,000 or that, if adversely determined, would have or be reasonably likely
to have a Material Adverse Effect or (B) the institution of any proceedings
against the Borrower with respect to, or the receipt of notice by such Person of
potential liability or responsibility for violation, or alleged violation of any
federal, state or local law, rule or regulation, the violation of which would
likely have a Material Adverse Effect, and (iii) any change in the Borrower’s
long-term senior unsecured debt rating, as determined by S&P, Moody’s and Fitch,
that would result in a change in the Applicable Rating Level.
     (f) ERISA. Upon the Borrower or any ERISA Affiliate obtaining knowledge
thereof, the Borrower will give written notice to the Agent and each of the
Lenders promptly (and in any event within five Business Days) of: (i) any event
or condition, including, but not limited to, any Reportable Event, that
constitutes, or would be reasonably expected to lead to, a Termination Event;
(ii) with respect to any Multiemployer Plan, the receipt of notice as prescribed
in ERISA or otherwise of any withdrawal liability assessed against the Borrower
or any of their ERISA Affiliates, or of a determination that any Multiemployer
Plan is in reorganization or insolvent (both within the meaning of Title IV of
ERISA); (iii) the failure to make full payment on or before the due date
(including extensions) thereof of all amounts that the Borrower or any of its
Subsidiaries or ERISA Affiliates is required to contribute to each Plan pursuant
to its terms and as required to meet the minimum funding standard set forth in
ERISA and the Code with respect thereto; or (iv) any change in the funding
status of any Plan that would be reasonably expected to have a Material Adverse
Effect; together with a description of any such event or condition or a copy of
any such notice and a statement by an officer of the Borrower briefly setting
forth the details regarding such event, condition, or notice, and the action, if
any, which has been or is being taken or is proposed to be taken by the Borrower
with respect thereto. Promptly upon request, the Borrower shall furnish the
Agent and each of the Lenders with such additional information concerning any
Plan as may be reasonably requested, including, but not limited to,

41



--------------------------------------------------------------------------------



 



copies of each annual report/return (Form 5500 series), as well as all schedules
and attachments thereto required to be filed with the Department of Labor and/or
the Internal Revenue Service pursuant to ERISA and the Code, respectively, for
each “plan-year” (within the meaning of Section 3(39) of ERISA).
     (g) Other Information. With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of the Borrower as the Agent or the Required Lenders may reasonably request.
     SECTION 7.2. Total Funded Debt to Capitalization.
     The Borrower will maintain a ratio of (i) Total Funded Debt to
(ii) Capitalization at all times less than or equal to 0.70 to 1.0. In making
the preceding calculation, the following shall be excluded: (A) Indebtedness
incurred by the Borrower or any Subsidiary in connection with the issuance of
Environmental Trust Bonds and interest thereon, (B) Trust Preferred Stock and
other Hybrid Equity Securities, (C) Power the Future Capitalized Leases, and
(D) variable interest entities whose financial statements are consolidated with
those of the Borrower and its Subsidiaries solely because of Financial
Accounting Standards Board Staff Position FIN 46R-5 Implicit Variable Interests
under FASB Interpretation 46 (revised December 2003).
     SECTION 7.3. Preservation of Existence and Franchises.
     The Borrower will, and will cause each of its Significant Subsidiaries to,
do all things necessary to preserve and keep in full force and effect its
existence, material rights, franchises and authority.
     SECTION 7.4. Books and Records.
     Subject to Section 1.3, the Borrower will, and will cause each of its
Significant Subsidiaries to, keep complete and accurate books and records of its
transactions in accordance with good accounting practices on the basis of GAAP
(including the establishment and maintenance of appropriate reserves).
     SECTION 7.5. Compliance with Law.
     The Borrower will, and will cause each of its Significant Subsidiaries to,
comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property, if the failure to comply would have or be reasonably expected to have
a Material Adverse Effect.
     SECTION 7.6. Payment of Taxes and Other Indebtedness.
     The Borrower will, and will cause each of its Significant Subsidiaries to,
pay, settle or discharge (i) all material taxes, assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent, (ii) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien upon any of its properties, and (iii) all of its other
Indebtedness in excess of $50,000,000 as it shall become due (to the extent such
repayment is not otherwise prohibited by

42



--------------------------------------------------------------------------------



 



this Agreement); provided, however, that neither the Borrower nor any of its
Significant Subsidiaries shall be required to pay any such tax, assessment,
charge, levy, claim or Indebtedness that is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(A) would give rise to an immediate right to foreclose or collect on a Lien
securing such amounts or (B) would have or reasonably be expected to have a
Material Adverse Effect.
     SECTION 7.7. Insurance.
     The Borrower will, and will cause each of its Significant Subsidiaries to,
at all times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice.
     SECTION 7.8. Performance of Obligations.
     The Borrower will, and will cause each of its Significant Subsidiaries to,
perform in all material respects all of its obligations under the terms of all
material agreements, indentures, mortgages, security agreements or other debt
instruments to which it is a party or by which it is bound and that pertain to
Indebtedness in excess of $50,000,000.
     SECTION 7.9. Use of Proceeds.
     The Borrower will, and will cause each of its Significant Subsidiaries to,
use the proceeds of the Extensions of Credit solely for (i) liquidity support
for commercial paper issued by the Borrower or (ii) general business purposes;
provided that proceeds of the Extensions of Credit may not be used to acquire
another Person unless the board of directors (or other comparable body) or
shareholders, as appropriate, of such Person has approved such acquisition.
     SECTION 7.10. Audits/Inspections.
     The Borrower will, and will cause each of its Significant Subsidiaries to,
permit, upon reasonable notice and during normal business hours, representatives
appointed by the Agent, including, without limitation, independent accountants,
agents, attorneys, and appraisers to visit and inspect the Borrower’s or such
Significant Subsidiary’s property, including its books and records, its accounts
receivable and inventory, the Borrower’s or such Significant Subsidiary’s
facilities and its other business assets, and to make photocopies or photographs
thereof and to write down and record any information such representative obtains
and shall permit the Agent or its representatives to investigate and verify the
accuracy of information provided to the Lenders and to discuss all such matters
with the officers, employees and representatives of the Borrower.

43



--------------------------------------------------------------------------------



 



ARTICLE VIII
NEGATIVE COVENANTS
     The Borrower hereby covenants and agrees that so long as this Agreement is
in effect and until all Outstanding Credits and other amounts payable by the
Borrower hereunder have been paid in full and the Commitments shall have
terminated:
     SECTION 8.1. Nature of Business.
     The Borrower will not, and will not permit any of its Significant
Subsidiaries to, alter in any material respect the character of its business
from that conducted as of the date of this Agreement; provided that the
foregoing shall not prevent the disposition of assets, business or operations
permitted by Section 8.3 below so long as the Borrower or such Significant
Subsidiary shall have complied with all other terms and conditions of this
Agreement.
     SECTION 8.2. Consolidation and Merger.
     The Borrower will not, and will not permit any of its Significant
Subsidiaries to, enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that a Person may be merged or consolidated with or into
the Borrower or a Significant Subsidiary; so long as (i) the Borrower or such
Significant Subsidiary shall be the continuing or surviving Person and
(ii) immediately before and after such merger or consolidation there does not
exist a Default or an Event of Default.
     SECTION 8.3. Sale or Lease of Assets.
     The Borrower will not, and will not permit any of its Significant
Subsidiaries to, within any twelve month period, convey, sell, lease, transfer
or otherwise dispose of assets, business or operations with a fair market value
in excess of twenty-five percent of Total Assets, as calculated as of the end of
the most recent fiscal quarter; provided that any sale of “environmental control
property” (as defined in Section 196.027(1)(h) of the Wisconsin Statutes) in
connection with the issuance of Environmental Trust Bonds shall be excluded from
the calculation of the foregoing covenant.
     SECTION 8.4. Arm’s-Length Transactions.
     The Borrower will not, and will not permit any of its Significant
Subsidiaries to, enter into any transaction or series of transactions, whether
or not in the ordinary course of business, with any officer or director other
than on terms and conditions substantially as favorable to the Borrower or such
Significant Subsidiary as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer or director.
     SECTION 8.5. Fiscal Year.
     The Borrower will not, and will not permit any of its Significant
Subsidiaries to, change its fiscal year (i) without prior written notification
to the Lenders and (ii) if such change would materially affect the Lenders’
ability to read and interpret the financial statements delivered pursuant to
Section 7.1 or calculate the financial covenant in Section 7.2.

44



--------------------------------------------------------------------------------



 



     SECTION 8.6. Liens.
     The Borrower will not, and will not permit any of its Significant
Subsidiaries to, contract, create, incur, assume or permit to exist any Lien
with respect to any of its property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
except for Permitted Liens.
ARTICLE IX
EVENTS OF DEFAULT
     SECTION 9.1. Events of Default.
     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
     (a) Payment. The Borrower shall (i) default in the payment when due of any
principal of any of the Extensions of Credit or (ii) default, and such default
shall continue for three or more Business Days, in the payment when due of any
interest on the Extensions of Credit or of any fees or other amounts owing
hereunder, under any of the other Credit Documents or in connection herewith.
     (b) Representations. Any representation, warranty or statement made or
deemed to be made by the Borrower herein, in any of the other Credit Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was deemed to have been made.
     (c) Covenants. The Borrower shall:
     (i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 2.8(c), 7.2, 8.2, 8.3 or 8.6; or
     (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in Sections 7.1, 7.3, 7.4, 7.5, 7.10, 8.1, 8.4
or 8.5 and such default shall continue unremedied for a period of five Business
Days after the earlier of the Borrower becoming aware of such default or notice
thereof given by the Agent; or
     (iii) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b),
(c)(i), or (c)(ii)) contained in this Agreement or any other Credit Document and
such default shall continue unremedied for a period of at least 30 days after
the earlier of the Borrower becoming aware of such default or notice thereof
given by the Agent.
     (d) Credit Documents. Any Credit Document shall fail to be in full force
and effect or the Borrower shall so assert or any Credit Document shall fail to
give the Agent and/or the Lenders the rights, powers and privileges purported to
be created thereby.
     (e) Bankruptcy, etc. The occurrence of any of the following with respect to
the Borrower: (i) a court or governmental agency having jurisdiction in the
premises shall enter a

45



--------------------------------------------------------------------------------



 



decree or order for relief in respect of the Borrower in an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of the Borrower or for any substantial
part of its property or ordering the winding up or liquidation of its affairs;
(ii) an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect is commenced against the Borrower and
such petition remains unstayed and in effect for a period of 60 consecutive
days; (iii) the Borrower shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent to the entry of an order for relief in an involuntary case under any
such law, or consent to the appointment or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
such Person or any substantial part of its property or make any general
assignment for the benefit of creditors; or (iv) the Borrower shall admit in
writing its inability to pay its debts generally as they become due or any
action shall be taken by such Person in furtherance of any of the aforesaid
purposes.
     (f) Defaults Under Other Agreements.
     (i) The Borrower shall default in the due performance or observance (beyond
the applicable grace period with respect thereto) of any material obligation or
condition of any contract or lease to which it is a party, if such default
constitutes or would reasonably be expected to constitute a Material Adverse
Effect.
     (ii) With respect to any Indebtedness in excess of $50,000,000 (other than
Indebtedness outstanding under this Agreement) of the Borrower (i) the Borrower
shall (A) default in any payment (beyond the applicable grace period with
respect thereto, if any) with respect to any such Indebtedness, or (B) default
(after giving effect to any applicable grace period) in the observance or
performance relating to such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or condition exist, the effect of which default or other
event or condition is to cause, or permit, the holder of the holders of such
Indebtedness (or trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required)
any such Indebtedness to become due prior to its stated maturity; or (ii) any
such Indebtedness shall be declared due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment prior to the stated
maturity thereof; or (iii) any such Indebtedness shall mature and remain unpaid.
     (g) Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower involving a liability of $50,000,000 or more, in the
aggregate (to the extent not paid or covered by insurance provided by a carrier
who has acknowledged coverage), and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period ending on the first
to occur of (i) the last day on which such judgment, order or decree becomes
final and unappealable and, where applicable, with the status of a judicial lien
or (ii) 60 days; provided that if such judgment, order or decree provides for
periodic payments over time then the Borrower shall have a grace period of
30 days with respect to each such periodic payment.

46



--------------------------------------------------------------------------------



 



     (h) ERISA. The occurrence of any of the following events or conditions if
any of the same would be reasonably expected to have a Material Adverse Effect:
(A) any “accumulated funding deficiency,” as such term is defined in Section 302
of ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower or
any ERISA Affiliate in favor of the PBGC or a Plan; (B) a Termination Event
shall occur with respect to a Single Employer Plan, which is, in the reasonable
opinion of the Agent, likely to result in the termination of such Plan for
purposes of Title IV of ERISA; (C) a Termination Event shall occur with respect
to a Multiemployer Plan or Multiple Employer Plan, which is, in the reasonable
opinion of the Agent, likely to result in (i) the termination of such Plan for
purposes of Title IV of ERISA, or (ii) the Borrower or any ERISA Affiliate
incurring any liability in connection with a withdrawal from, reorganization of
(within the meaning of Section 4241 of ERISA), or insolvency (within the meaning
of Section 4245 of ERISA) of such Plan; or (D) any prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) or
breach of fiduciary responsibility shall occur that would be reasonably expected
to subject the Borrower or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Borrower or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability.
     (i) Change of Control. The occurrence of any Change of Control.
     SECTION 9.2. Acceleration; Remedies.
     Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the Required Lenders
(or the Lenders as may be required hereunder) the Agent may, and shall, upon the
request and direction of the Required Lenders, by written notice to the Borrower
take any of the following actions without prejudice to the rights of the Agent
or any Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for herein:
     (a) Termination of the Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.
     (b) Acceleration of Advances. Declare the unpaid amount of all Advances and
all other amounts payable by the Borrower hereunder to be due whereupon the same
shall be immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
     (c) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights of set-off.
     (d) Cash Collateralization of LC Outstandings. Notwithstanding anything to
the contrary contained herein, no notice given or declaration made by the Agent
pursuant to this Article IX shall affect (i) the obligation of the Fronting Bank
to make any payment under any Letter of Credit in accordance with the terms of
such Letter of Credit or (ii) the obligations of each Lender in respect of each
such Letter of Credit; provided, however, that if an Event of Default has
occurred and is continuing, the Agent shall at the request, or may with the
consent,

47



--------------------------------------------------------------------------------



 



of the Required Lenders, upon notice to the Borrower, require the Borrower to
deposit with the Agent an amount in the cash collateral account (the “Cash
Collateral Account”) described below equal to the LC Outstandings on such date.
Such Cash Collateral Account shall at all times be free and clear of all rights
or claims of third parties. The Cash Collateral Account shall be maintained with
the Agent in the name of, and under the sole dominion and control of, the Agent,
and amounts deposited in the Cash Collateral Account shall bear interest at a
rate equal to the rate generally offered by the Agent for deposits equal to the
amount deposited by the Borrower in the Cash Collateral Account, for a term to
be determined by the Agent, in its sole discretion. The Borrower hereby grants
to the Agent for the benefit of the Fronting Bank and the Lenders a Lien in and
hereby assigns to the Agent for the benefit of the Fronting Bank and the Lenders
all of its right, title and interest in, the Cash Collateral Account and all
funds from time to time on deposit therein to secure its reimbursement
obligations in respect of Letters of Credit. If any drawings then outstanding or
thereafter made are not reimbursed in full immediately upon demand or, in the
case of subsequent drawings, upon being made, then, in any such event, the Agent
may apply the amounts then on deposit in the Cash Collateral Account, toward the
payment in full of any of the obligations as and when such obligations shall
become due and payable. Upon payment in full, after the termination of the
Letters of Credit, of all such obligations, the Agent will repay and reassign to
the Borrower any cash then in the Cash Collateral Account and the Lien of the
Agent on the Cash Collateral Account and the funds therein shall automatically
terminate. In addition, at any time the Borrower is required under
Section 2.8(c) or 3.2(b) to cash collateralize any of the LC Outstandings, the
Borrower shall deposit such amount in the Cash Collateral Account. If, at any
time no Event of Default has occurred and is continuing and the cash on deposit
in the Cash Collateral Account shall exceed the LC Outstandings, then the Agent
will repay and reassign to the Borrower cash in an amount equal to such excess,
and the Lien of the Agent on such cash shall automatically terminate.
     (e) Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(e) shall occur, then the Commitments shall automatically terminate
and all Advances, all accrued interest in respect thereof, all accrued and
unpaid fees and other indebtedness or obligations owing to the Lenders and the
Agent hereunder shall immediately become due and payable without the giving of
any notice or other action by the Agent or the Lenders.
     (f) Notwithstanding the fact that enforcement powers reside primarily with
the Agent, each Lender has, to the extent permitted by law, a separate right of
payment and shall be considered a separate “creditor” holding a separate “claim”
within the meaning of Section 101(5) of the Bankruptcy Code or any other
insolvency statute.
     SECTION 9.3. Allocation of Payments After Event of Default.
     Notwithstanding any other provisions of this Agreement, after the
occurrence of an Event of Default, all amounts collected or received by the
Agent or any Lender on account of amounts outstanding under any of the Credit
Documents shall be paid over or delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent or any of
the Lenders in connection with enforcing the rights of the Lenders under the
Credit Documents, pro rata as set forth below;

48



--------------------------------------------------------------------------------



 



SECOND, to payment of any fees owed to the Agent or any Lender, pro rata as set
forth below;
THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;
FOURTH, to the payment or cash collateralization, as applicable, of the
Outstanding Credits, pro rata as set forth below;
FIFTH, to all other obligations that shall have become due and payable under the
Credit Documents and not repaid pursuant to clauses “FIRST” through “THIRD”
above; and
SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then Outstanding Credits
held by such Lender bears to the aggregate then outstanding Advances of amounts
available to be applied.
ARTICLE X
AGENCY PROVISIONS
     SECTION 10.1. Appointment.
     Each Lender and the Fronting Bank hereby designates and appoints JPMorgan
as agent of such Lender to act as specified herein and the other Credit
Documents, and each such Lender and the Fronting Bank hereby authorizes the
Agent, as the agent for such Lender and the Fronting Bank, to take such action
on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated by the terms hereof and of the other Credit Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere herein and in the other Credit Documents,
the Agent shall not have any duties or responsibilities, except those expressly
set forth herein and therein, or any fiduciary relationship with any Lender or
the Fronting Bank, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any of
the other Credit Documents, or shall otherwise exist against the Agent. The
provisions of this Section are solely for the benefit of the Agent, the Lenders,
the Fronting Bank and the Borrower shall not have any rights as a third party
beneficiary of the provisions hereof. In performing its functions and duties
under this Agreement and the other Credit Documents, the Agent shall act solely
as agent of the Lenders and the Fronting Bank and does not assume and shall not
be deemed to have assumed any obligation or relationship of agency or trust with
or for the Borrower.

49



--------------------------------------------------------------------------------



 



     SECTION 10.2. Delegation of Duties.
     The Agent may execute any of its duties hereunder or under the other Credit
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
     SECTION 10.3. Exculpatory Provisions.
     Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection herewith or in
connection with any of the other Credit Documents (except for its or such
Person’s own gross negligence or willful misconduct), or responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower contained herein or in any of the other Credit
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection herewith or
in connection with the other Credit Documents, or enforceability or sufficiency
therefor of any of the other Credit Documents, or for any failure of the
Borrower to perform its obligations hereunder or thereunder. The Agent shall not
be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement, or any of the
other Credit Documents or for any representations, warranties, recitals or
statements made herein or therein or made by the Borrower in any written or oral
statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Agent to the Lenders or the Fronting Bank or by or on
behalf of the Borrower to the Agent or any Lender or the Fronting Bank or be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained herein or
therein or as to the use of the proceeds of the Advances or of the existence or
possible existence of any Default or Event of Default or to inspect the
properties, books or records of the Borrower. The Agent is not a trustee for the
Lenders or the Fronting Bank and owes no fiduciary duty to the Lenders or the
Fronting Bank.
     SECTION 10.4. Reliance on Communications.
     The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower, independent accountants and other
experts selected by the Agent with reasonable care). The Agent may deem and
treat the Lenders as the owner of its interests hereunder for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Agent in accordance with Section 11.3(b). The Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or under any of the other Credit Documents unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or

50



--------------------------------------------------------------------------------



 



continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or under any of the
other Credit Documents in accordance with a request of the Required Lenders (or
to the extent specifically provided in Section 11.6, all the Lenders) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders (including their successors and assigns).
     SECTION 10.5. Notice of Default.
     The Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Agent has received
notice from a Lender or the Borrower referring to the Credit Document,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Agent receives such a notice, the
Agent shall give prompt notice thereof to the Lenders. The Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders.
     SECTION 10.6. Non-Reliance on Agent and Other Lenders.
     Each Lender and the Fronting Bank expressly acknowledges that neither the
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or affiliates has made any representations or warranties to it and that no act
by the Agent or any affiliate thereof hereinafter taken, including any review of
the affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Agent to any Lender or the Fronting Bank. Each Lender and the
Fronting Bank represents to the Agent that it has, independently and without
reliance upon the Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and made its
own decision to make its Extensions of Credit hereunder and enter into this
Agreement. Each Lender and the Fronting Bank also represents that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower. Except for notices, reports and other documents expressly required to
be furnished to the Lenders and the Fronting Bank by the Agent hereunder, the
Agent shall not have any duty or responsibility to provide any Lender or the
Fronting Bank with any credit or other information concerning the business,
operations, assets, property, financial or other conditions, prospects or
creditworthiness of the Borrower that may come into the possession of the Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
     SECTION 10.7. Indemnification.
     Each Lender agrees to indemnify the Agent in its capacity as such (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to its Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or

51



--------------------------------------------------------------------------------



 



disbursements of any kind whatsoever that may at any time (including without
limitation at any time following the payment in full of the Advances and the
other obligations of the Borrower hereunder) be imposed on, incurred by or
asserted against the Agent in its capacity as such in any way relating to or
arising out of this Agreement or the other Credit Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent under
or in connection with any of the foregoing; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of the Agent. If any
indemnity furnished to the Agent for any purpose shall, in the opinion of the
Agent, be insufficient or become impaired, the Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished. The agreements in this Section 10.7
shall survive the payment of the Advances and all other amounts payable
hereunder.
     SECTION 10.8. Agent in Its Individual Capacity.
     The Agent in its individual capacity and its Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Borrower as though the Agent were not Agent hereunder. With respect to the
Advances made and all obligations of the Borrower owing to the Agent, the Agent
in its individual capacity shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though they were not Agent,
and the terms “Lender” and “Lenders” shall include JPMorgan in its individual
capacity.
     SECTION 10.9. Successor Agent.
     The Agent may, and at the request of the Required Lenders shall, resign as
the Agent upon 30 days notice to the Lenders and the Fronting Bank. If the Agent
resigns under this Agreement, the Required Lenders and the Fronting Bank shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be approved by the Borrower so long as no Event of Default
has occurred and is continuing. If no successor agent is appointed prior to the
effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Lenders and the Borrower, a successor agent from among the
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Agent, and the term “Agent” shall mean such successor agent and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 10 and Section 11.5 shall inure to its benefit as to any actions
taken or omitted to be taken, by it while it was the Agent under this Agreement.
If no successor agent has accepted appointment as the Agent by the date that is
30 days following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

52



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     SECTION 11.1. Notices.
     Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via telecopy (or other facsimile device),
(iii) the Business Day following the day on which the same has been delivered
prepaid to a reputable national overnight air courier service, or (iv) the third
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case to the respective parties at the
address or telecopy numbers set forth on Schedule II, or at such other address
as such party may specify by written notice to the other parties hereto.
     SECTION 11.2. Right of Set-Off.
     In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in
Section 9.2, each Lender is authorized at any time and from time to time,
without presentment, demand, protest or other notice of any kind (all of which
rights being hereby expressly waived), to set off and to appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by such Lender (including, without limitation branches, agencies
or Affiliates of such Lender wherever located) to or for the credit or the
account of the Borrower against obligations and liabilities of the Borrower to
the Lenders hereunder or under the other Credit Documents or otherwise,
irrespective of whether the Agent or the Lenders shall have made any demand
hereunder and although such obligations, liabilities or claims, or any of them,
may be contingent or unmatured, and any such set-off shall be deemed to have
been made immediately upon the occurrence of an Event of Default even though
such charge is made or entered on the books of such Lender subsequent thereto.
The Borrower hereby agrees that any Person purchasing a participation in the
Advances and the Commitments hereunder pursuant to Section 11.3(c) may exercise
all rights of set-off with respect to its participation interest as fully as if
such Person were a Lender hereunder.
     SECTION 11.3. Benefit of Agreement.
     (a) Generally. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided the Borrower may not assign and transfer any of its
interests without the prior written consent of the Lenders and the Fronting
Bank; and provided, further, that the rights of each Lender to transfer, assign
or grant participations in its rights and/or obligations hereunder shall be
limited as set forth below in this Section 11.3.
     (b) Assignments. Each Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Advances and its Commitment);
provided, however, that:
     (i) each such assignment shall be to an Eligible Assignee;

53



--------------------------------------------------------------------------------



 



     (ii) except in the case of an assignment to another Lender, an Approved
Fund of any Lender or an Affiliate of any Lender, or an assignment of all of a
Lender’s rights and obligations under this Agreement, any such partial
assignment shall be in an amount at least equal to $5,000,000 (or, if less, the
remaining amount of the Commitment being assigned by such Lender) and an
integral multiple of $1,000,000 in excess thereof;
     (iii) each such assignment by a Lender shall be of a constant and not
varying, percentage of all of its rights and obligations under this Agreement;
and
     (iv) the parties to such assignment shall execute and deliver to the Agent
for its acceptance an Assignment Agreement together with a processing fee (other
than in connection with any assignment to a Lender, an Approved Fund of any
Lender or an Affiliate of such Lender) from the assignor of $3,500.
Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement. Upon the
consummation of any assignment pursuant to this subsection (b), the assignor,
the Agent and the Borrower shall make appropriate arrangements so that, if
required, new promissory notes are issued to the assignor and the assignee. If
the assignee is not incorporated under the laws of the United States of America
or a state thereof, it shall deliver to the Borrower and the Agent certification
as to exemption from deduction or withholding of taxes in accordance with
Section 4.4.
     By executing and delivering an Assignment Agreement in accordance with this
subsection (b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender represents and warrants that it is
legally authorized to enter into such Assignment Agreement and it is the legal
and beneficial owner of the interest being assigned thereby free and clear of
any adverse claim created by such assigning Lender and the assignee warrants
that it is an Eligible Assignee; (B) except as set forth in clause (A) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, any of the other Credit Documents
or any other instrument or document furnished pursuant hereto or thereto, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto or the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement, any of the other Credit Documents or any other
instrument or document furnished pursuant hereto or thereto; (C) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment Agreement; (D) such assignee confirms that it has received a copy of
this Agreement, the other Credit Documents and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment Agreement; (E) such assignee will
independently and without reliance upon the Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking

54



--------------------------------------------------------------------------------



 



action under this Agreement and the other Credit Documents; (F) such assignee
appoints and authorizes the Agent to take such action on its behalf and to
exercise such powers under this Agreement or any other Credit Document as are
delegated to the Agent by the terms hereof or thereof, together with such powers
as are reasonably incidental thereto; and (G) such assignee agrees that it will
perform in accordance with their terms all the obligations that by the terms of
this Agreement and the other Credit Documents are required to be performed by it
as a Lender.
     (c) Register. The Agent shall maintain a copy of each Assignment Agreement
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Acceptance. Upon its receipt of an Assignment Agreement executed by the
parties thereto, together with and payment of the processing fee, the Agent
shall, if such Assignment Agreement has been completed and is in substantially
the form of Exhibit D hereto, (i) accept such Assignment Agreement, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the parties thereto.
     (e) Participations. Each Lender may sell participations to one or more
Persons in all or a portion of its rights, obligations or rights and obligations
under the Credit Documents (including all or a portion of its Commitment and its
Advances); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participant shall be entitled to the benefit of the yield protection
provisions contained in Sections 4.1 through 4.4, inclusive, and the right of
set-off contained in Section 11.2, and (iv) the Borrower shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to its Advances and to approve
any amendment, modification, or waiver of any provision of this Agreement (other
than amendments, modifications, or waivers decreasing the amount of principal of
or the rate at which interest is payable on such Advances, extending any
principal payment date or date fixed for the payment of interest on such
Advances, or extending its Commitment).
     (f) Nonrestricted Assignments. Notwithstanding any other provision set
forth in this Agreement:
     (i) any Lender may at any time, without the consent of the Borrower or the
Agent, assign all or any portion of its rights under the Credit Documents to any
Federal Reserve Bank as security. No such assignment shall release the assigning
Lender from its obligations hereunder;
     (ii) any Lender (a “Granting Lender”) may grant to a special purpose
funding vehicle (an “SPC”) of such Granting Lender identified as such in writing
from time to

55



--------------------------------------------------------------------------------



 



time by the Granting Lender to the Agent and the Borrower, the option to provide
to the Borrower all or any part of any Extension of Credit that such Granting
Lender would otherwise be obligated to make to such Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
such SPC to make any Extension of Credit, (ii) if such SPC elects not to
exercise such option or otherwise fails to provide all or any part of such
Extension of Credit, the Granting Lender shall be obligated to make such
Extension of Credit pursuant to the terms hereof and (iii) no SPC or Granting
Lender shall be entitled to receive any greater amount pursuant to
Section 4.1(c) or 4.4 than the Granting Lender would have been entitled to
receive had the Granting Lender not otherwise granted such SPC the option to
provide any Extension of Credit to the Borrower. The making of an Extension of
Credit by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Extension of Credit were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would otherwise be liable so long as, and to the extent that, the related
Granting Lender provides such indemnity or makes such payment. In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against or join any other
person in instituting against such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. Notwithstanding the foregoing, the Granting Lender
unconditionally agrees to indemnify the Borrower, the Agent, the Fronting Bank
and each Lender against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be incurred by or asserted against the
Borrower, the Agent, the Fronting Bank or such Lender, as the case may be, in
any way relating to or arising as a consequence of any such forbearance or delay
in the initiation of any such proceeding against its SPC. Each party hereto
hereby acknowledges and agrees that no SPC shall have the rights of a Lender
hereunder, such rights being retained by the applicable Granting Lender.
Accordingly, and without limiting the foregoing, each party hereby further
acknowledges and agrees that no SPC shall have any voting rights hereunder and
that the voting rights attributable to any Extension of Credit made by an SPC
shall be exercised only by the relevant Granting Lender and that each Granting
Lender shall serve as the administrative agent and attorney-in-fact for its SPC
and shall on behalf of its SPC receive any and all payments made for the benefit
of such SPC and take all actions hereunder to the extent, if any, such SPC shall
have any rights hereunder. In addition, notwithstanding anything to the contrary
contained in this Agreement, any SPC may (i) with notice to, but without the
prior written consent of any other party hereto, assign all or a portion of its
interest in any Extension of Credit to the Granting Lender and (ii) disclose on
a confidential basis any information relating to its Extensions of Credit to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section may not be amended
without the prior written consent of each Granting Lender, all or any part of
whose Extension of Credit is being funded by an SPC at the time of such
amendment; and

56



--------------------------------------------------------------------------------



 



     (iii) any Lender at any time may assign all or any portion of its rights
and obligations under this Agreement to any Affiliate or Approved Fund of such
Lender, provided such assignment does not result in the incurrence of any
increased payment obligations by any Borrower under Section 4.2 or 4.4. Upon
execution, delivery, and acceptance of such Assignment Agreement, the assignee
thereunder shall be a party hereto and, to the extent of such assignment, have
the obligations, rights, and benefits of a Lender hereunder and the assigning
Lender shall, to the extent of such assignment, relinquish its rights and be
released from its obligations under this Agreement. If the assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to the Borrower and the Agent certification as to exemption
from deduction or withholding of taxes in accordance with Section 4.4.
     (g) Information. Any Lender may furnish any information concerning the
Borrower in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants) or to any party
that such Lender has engaged or proposes to engage in any swap, securitization
or derivative transaction involving any of such Lender’s rights or obligations
hereunder.
     SECTION 11.4. No Waiver; Remedies Cumulative.
     No failure or delay on the part of the Agent, the Fronting Bank or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrower and the Agent, the
Fronting Bank or any Lender shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies that the Agent, the Fronting Bank or any Lender would
otherwise have. No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Agent, the Fronting
Bank or the Lenders to any other or further action in any circumstances without
notice or demand.
     SECTION 11.5. Payment of Expenses, etc.
     The Borrower agrees to: (i) pay all reasonable out-of-pocket costs and
expenses of the Agent in connection with (A) the negotiation, preparation,
execution and delivery and administration of this Agreement and the other Credit
Documents and the documents and instruments referred to therein (including,
without limitation, legal fees of the Agent) and (B) any amendment, waiver or
consent relating hereto and thereto including, but not limited to, any such
amendments, waivers or consents resulting from or related to any work-out,
renegotiation or restructure relating to the performance by the Borrower under
this Agreement; (ii) pay all reasonable out-of-pocket costs and expenses of the
Agent, the Fronting Bank and the Lenders in connection with (A) enforcement of
the Credit Documents and the documents and instruments referred to therein
(including, without limitation, in connection with any such enforcement, the
reasonable fees and disbursements of counsel for the Agent, the Fronting Bank
and each of the Lenders) and (B) any bankruptcy or insolvency proceeding of the
Borrower; and

57



--------------------------------------------------------------------------------



 



(iii) indemnify the Agent, the Fronting Bank and each Lender, its affiliates,
officers, directors, employees, advisors and agents from and hold each of them
harmless against any and all losses, liabilities, claims, damages or expenses
incurred by any of them as a result of, or arising out of, or in any way related
to, or by reason of, any investigation, litigation or other proceeding (whether
or not the Agent or any Lender is a party thereto) related to the entering into
and/or performance of any Credit Document or the use of proceeds of any
Extension of Credit hereunder or the consummation of any other transactions
contemplated in any Credit Document, including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding (but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of gross negligence or willful misconduct on the part of the Person to be
indemnified). Such expenses shall be reimbursed by the Borrower upon
presentation of a statement of account, which statement shall be conclusive
absent manifest error.
     SECTION 11.6. Amendments, Waivers and Consents.
     Neither this Agreement, nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders and the Borrower; provided that no amendment,
waiver or consent shall, unless in writing and signed by the Fronting Bank in
addition to the Required Lenders and the Borrower, affect the rights or duties
of the Fronting Bank under this Agreement or any other Credit Document, and
provided further, that no such amendment, change, waiver, discharge or
termination shall without the consent of each Lender affected thereby:
     (a) extend the Maturity Date, or postpone or extend the time for any
payment or prepayment of principal, except as provided in Section 2.7;
     (b) reduce the rate or extend the time of payment of interest (other than
as a result of waiving the applicability of any post-default increase in
interest rates) thereon or fees or other amounts payable hereunder;
     (c) reduce or waive the principal amount of any Advance;
     (d) increase or extend the Commitment (it being understood and agreed that
a waiver of any Default or Event of Default shall not constitute a change in the
terms of any Commitment of any Lender);
     (e) release the Borrower from its obligations under the Credit Documents;
     (f) amend, modify or waive any provision of this Section 11.6 or
Section 3.6, 3.8, 4.1, 4.2, 4.3, 4.4, 9.1(a), 11.2, 11.3 or 11.5;
     (g) reduce any percentage specified in, or otherwise modify, the definition
of Required Lenders; or
     (h) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under (or in respect of) the Credit Documents.

58



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, this Agreement may be amended and restated
without the consent of any Lender or the Agent if, upon giving effect to such
amendment and restatement, such Lender or the Agent, as the case may be, shall
no longer be a party to this Agreement (as so amended and restated) or have any
Commitment or other obligation hereunder and shall have been paid in full all
amounts payable hereunder to such Lender or the Agent, as the case may be. No
provision of Section 10 may be amended or modified without the consent of the
Agent.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Extensions of
Credit, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein.
     SECTION 11.7. Counterparts/Telecopy.
     This Agreement may be executed in any number of counterparts, each of which
where so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of executed counterparts by
telecopy shall be as effective as an original and shall constitute a
representation that an original will be delivered.
     SECTION 11.8. Headings.
     The headings of the Sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
     SECTION 11.9. Defaulting Lender.
     Each Lender understands and agrees that if such Lender is a Defaulting
Lender then it shall not be entitled to vote on any matter requiring the consent
of the Required Lenders or to object to any matter requiring the consent of all
the Lenders; provided, however, that all other benefits and obligations under
the Credit Documents shall apply to such Defaulting Lender.
     SECTION 11.10. Confidentiality.
     Each of the Agent, each Lender and the Fronting Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed by such Person (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant, or any prospective assignee of or
participant in, any of its rights or

59



--------------------------------------------------------------------------------



 



obligations under this Agreement or (B) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (vii) with the consent of the Borrower or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Agent, any Lender, the
Fronting Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower. Notwithstanding anything in this
Agreement to the contrary, the Borrower, the Agent, the Fronting Bank and each
Lender (and each officer, director, employee, agent and advisor of each such
Person) shall not be limited from disclosing the US tax treatment or the US tax
structure of the transactions contemplated hereby. For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Agent, any Lender or the Fronting Bank on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries, provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     SECTION 11.11. Survival of Indemnification and Representations and
Warranties.
     All indemnities set forth herein and all representations and warranties
made herein shall survive the execution and delivery of this Agreement, the
making of Extensions of Credit and the repayment of the Borrowings and other
obligations and the termination of the Commitments hereunder.
     SECTION 11.12. Governing Law; Venue.
     (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Agreement or any other
Credit Document may be brought in the courts of the State of New York, or of the
United States for the Southern District of New York, and, by execution and
delivery of this Agreement, all parties hereto hereby irrevocably accept for
themselves and in respect of their property, generally and unconditionally, the
jurisdiction of such courts. All parties hereto further irrevocably consent to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to each at the address for notices pursuant to
Section 11.1, such service to become effective 30 days after such mailing.
Nothing herein shall affect the right of a Lender to serve process in any other
manner permitted by law or to commence legal proceedings or to otherwise proceed
against the Borrower in any other jurisdiction.
     (b) All parties hereto hereby irrevocably waive any objection that each may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of

60



--------------------------------------------------------------------------------



 



or in connection with this Agreement or any other Credit Document brought in the
courts referred to in subsection (i) hereof and hereby further irrevocably waive
and agree not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
     SECTION 11.13. Waiver of Jury Trial; Waiver of Consequential Damages.
     EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY. THE BORROWER AGREES NOT TO ASSERT ANY CLAIM
AGAINST THE AGENT, THE FRONTING BANK, ANY LENDER, ANY OF THEIR SUBSIDIARIES,
AFFILIATES, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS
OR AGENTS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.
     SECTION 11.14. Time.
     All references to time herein shall be references to Eastern Standard Time
or Eastern Daylight Time, as the case may be, unless specified otherwise.
     SECTION 11.15. Severability.
     If any provision of any of the Credit Documents is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
     SECTION 11.16. Assurances.
     The Borrower agrees, upon the request of the Agent, to promptly take such
actions, as reasonably requested, as are necessary to carry out the intent of
this Agreement and the other Credit Documents.
     SECTION 11.17. Entirety.
     This Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

61



--------------------------------------------------------------------------------



 



S-1
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            WISCONSIN ENERGY CORPORATION
      By   /s/ Jeffrey West         Jeffrey West        Vice President and
Treasurer     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-2

            JPMORGAN CHASE BANK, N.A., as
Agent, as Fronting Bank and as Lender
      By   /s/ Michael J. DeForge         Name:   Michael J. DeForge       
Title:   Vice President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-3

            U.S. BANK NATIONAL ASSOCIATION, as
Lender         By   /s/ David Hirsch         Name:   David Hirsch       
Title:   Vice President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-4

            CITIBANK, N.A., as Lender
      By   /s/ Wajeeh Faheem         Name:   Wajeeh Faheem        Title:   Vice
President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-5

            WACHOVIA BANK, NATIONAL
ASSOCIATION, as Lender
      By   /s/ Shawn Young         Name:   Shawn Young        Title:   Vice
President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-6

            The Bank of Tokyo — Mitsubishi UFJ, Ltd.,
CHICAGO BRANCH as Lender
      By   /s/ Tsuguyuki Umene         Name:   Tsuguyuki Umene        Title:  
Deputy General Manager     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-7

            BNP PARIBAS, as Lender
      By   /s/ Francis J. Delaney         Name:   Francis J. DeLaney       
Title:   Managing Director              By   /s/ Mark A. Renaud         Name:  
Mark A. Renaud        Title   Managing Director     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-8

            WILLIAM STREET COMMITMENT
CORPORATION, (Recourse only to assets of
William Street Commitment Corporation),
as Lender
      By   /s/ Mark Walton         Name:   Mark Walton        Title:   Assistant
Vice President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-9

            LASALLE BANK NATIONAL ASSOCIATION,
as Lender         By   /s/ Sean P. Drinan         Name:   Sean P. Drinan       
Title:   Senior Vice President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-10

            MORGAN STANLEY BANK, as Lender
      By   /s/ Daniel Twenge         Name:   Daniel Twenge        Title:   Vice
President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-11

            UBS LOAN FINANCE LLC, as Lender
      By   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director              By   /s/ Irja R. Otsa         Name:   Irja R.
Otsa        Title:   Associate Director     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-12

            BARCLAYS BANK PLC, as Lender
      By   /s/ Sydney Dennis         Name:   Sydney Dennis        Title:  
Director     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-13

            LEHMAN BROTHERS BANK, FSB, as Lender
      By   /s/ Gary T. Taylor         Name:   Gary T. Taylor        Title:  
Senior Vice President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-14

            BANK OF AMERICA, N.A., as Lender
      By   /s/ Kevin Wagley         Name:   Kevin Wagley        Title:   Senior
Vice President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-15

            DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender         By   /s/ Frederick W. Laird         Name:   Frederick W.
Laird        Title:   Managing Director              By   /s/ Vincent Wong      
  Name:   Vincent Wong        Title:   Vice President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-16

            BANK OF NEW YORK, as Lender
      By   /s/ Richard K. Fronapfel, Jr.         Name:   Richard K. Fronapfel,
Jr.        Title:   Vice President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-17

            M&I MARSHALL & ILSLEY BANK, as Lender
      By   /s/ Leo D. Freeman         Name:   Leo D. Freeman        Title:  
Vice President              By   /s/ James R. Miller         Name:   James R.
Miller        Title:   Vice President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-18

            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender
      By   /s/ Mark H. Halldorson         Name:   Mark H. Halldorson       
Title:   Vice President              By   /s/ Jennifer D. Barrett        
Name:   Jennifer D. Barrett        Title:   Vice President & Loan Team Manager 
   

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-19

            THE NORTHERN TRUST COMPANY, as Lender
      By   /s/ Peter Hallan         Name:   Peter Hallan        Title:   Vice
President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-20

            SUNTRUST BANK, as Lender
      By   /s/ Sean M. Roche         Name:   Sean M. Roche        Title:   Vice
President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-21

            MIZUHO CORPORATE BANK, LTD., as Lender
      By   /s/ Raymond Ventura         Name:   Raymond Ventura        Title:  
Deputy General Manager     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-22

            COMERICA BANK, as Lender
      By   /s/ Heather Whiting         Name:   Heather Whiting        Title:  
Assistant Vice President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



S-23

            ASSOCIATED BANK, NATIONAL
ASSOCIATION, as Lender
      By   /s/ Stephen E. Pasowicz         Name:   Stephen E. Pasowicz       
Title:   Vice President     

[Signature Page to the WEC Credit Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENT PERCENTAGES

                      Commitment         Lender   Percentage     Commitment  
Citibank, N.A.
    7.50 %   $ 67,500,000.00  
JPMorgan Chase Bank, N.A.
    7.50 %   $ 67,500,000.00  
U.S. Bank National Association
    7.50 %   $ 67,500,000.00  
Wachovia Bank, National Association
    7.50 %   $ 67,500,000.00  
Associated Bank, National Association
    1.67 %   $ 15,000,000.00  
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch
    6.11 %   $ 55,000,000.00  
Barclays Bank PLC
    4.72 %   $ 42,500,000.00  
Bank of America, N.A.
    4.72 %   $ 42,500,000.00  
The Bank of New York
    3.61 %   $ 32,500,000.00  
BNP Paribas
    6.11 %   $ 55,000,000.00  
Comerica Bank
    2.22 %   $ 20,000,000.00  
Deutsche Bank AG New York Branch
    4.72 %   $ 42,500,000.00  
William Street Commitment Corporation
    4.72 %   $ 42,500,000.00  
LaSalle Bank NA
    4.72 %   $ 42,500,000.00  
Lehman Brothers Bank, FSB
    4.72 %   $ 42,500,000.00  
Morgan Stanley Bank
    4.72 %   $ 42,500,000.00  
M&I Marshall & Ilsley Bank
    3.61 %   $ 32,500,000.00  
The Northern Trust Company
    2.22 %   $ 20,000,000.00  
Wells Fargo Bank, National Association
    2.22 %   $ 20,000,000.00  
Sun Trust Bank
    2.22 %   $ 20,000,000.00  
Mizuho Corporate Bank, Ltd.
    2.22 %   $ 20,000,000.00  
UBS Loan Finance LLC
    4.72 %   $ 42,500,000.00  
Total
    100 %   $ 900,000,000  
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE II
ADDRESSES FOR NOTICES

     
Borrower
  Wisconsin Energy Corporation
 
  231 West Michigan Street
 
  Milwaukee, Wisconsin 53203
 
  Attention: Jeffrey West, Vice President & Treasurer
 
   
Agent
  JPMorgan Chase Bank, N.A.
 
  c/o JPMorgan Chase Loan and Agency Services
 
  1111 Fannin Street, 10th Floor
 
  Houston, Texas 77022
 
  Tel.: (713) 750-2510
 
  Fax: (713) 427-6307
 
  Attention: Sylvia Gutierrez
 
   
Lenders
  U.S. Bank National Association
 
  777 East Wisconsin Avenue, 5th Floor
 
  Milwaukee, Wisconsin 53202
 
  Tel.: (414) 765-4248
 
  Fax: (414) 765-4632
 
  E-mail: david.hirsch@usbank.com
 
  Attention: David Hirsch
 
   
 
  JPMorgan Chase Bank, N.A.
 
  c/o JPMorgan Chase Loan and Agency Services
 
  1111 Fannin Street, 10th Floor
 
  Houston, Texass 77022
 
  Tel.: (713) 750-2510
 
  Fax: (713) 427-6307
 
  Attention: Sylvia Gutierrez
 
   
 
  Wachovia Bank, National Association
 
  201 South College St, CP-9
 
  Charlotte, North Carolina 28288-1183
 
  Tel.: (704) 715-1355
 
  Fax: (704) 715-0100
 
  E-mail: taylor.ahlstrom@wachovia.com
 
  Attention: Taylor Ahlstrom

 



--------------------------------------------------------------------------------



 



     
 
  Citibank, N.A.
 
  Two Penns Way
 
  New Castle, Delaware 19720
 
  Tel.: 302-894-6084
 
  Fax: 302-894-6120
 
  E-mail: susan.godwin@citigroup.com
 
  Attention: Susan Godwin
 
   
 
  The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago
 
  Branch
 
  Harborside Financial Center
 
  500 Plaza III
 
  Jersey City, NJ 07311
 
  Tel.: (201) 413-8566
 
  Fax: (201) 521-2335
 
  E-mail: jvu@us.mufg.jp
 
  Attention: Jimmy Yu
 
   
 
  BNP Paribas
 
  919 Third Avenue
 
  New York, NY 10022-1278
 
  Tel.: (212) 471-6635
 
  Fax: (212) 471-6997
 
  E-mail: gabriel.candamo@americas.bnpparibas.com
 
  Attention: Gabriel Candamo
 
   
 
  William Street Commitment Corporation
 
  30 Hudson Street, 17th Floor
 
  Jersey City, NJ 07302
 
  Tel.: (917) 343 8319-
 
  Fax: (212) 428-1243
 
  E-mail: gsd.link@gs.com
 
  Attention: Pedro Ramirez
 
   
 
  LaSalle Bank NA
 
  135 S. LaSalle St., Ste. 1425
 
  Chicago, IL 60603
 
  Tel.: (312) 992-1631
 
  Fax: (312) 821-8710
 
  E-mail: joyce.fitzgibbons@abnamro.com
 
  Attention: Joyce Fitzgibbons

 



--------------------------------------------------------------------------------



 



     
 
  Morgan Stanley Bank
 
  One Pierreport Plaza, 7th Floor
 
  399 Cadman Plaza West
 
  Brooklyn, NY 11201
 
  Tel.: (718) 754-7286
 
  Fax: (718) 754-7249
 
  E-mail: erma.dell’aquila@morganstanley.com
 
  Attention: Erma Dell’Aquila
 
   
 
  UBS Loan Finance LLC
 
  677 Washington Boulevard
 
  Stamfrd, CT 06901
 
  6-South
 
  Tel.: (203) 719-3143
 
  Fax: (203) 719-3888
 
  E-mail:
 
  Attention: Safraz Hassan
 
   
 
  Barclays Capital Services LLC
 
  200 Cedar Knolls Road
 
  Whippany, NJ 07981
 
  Tel.: (973) 576-3276
 
  Fax: (973) 576-3014
 
  E-mail: raquel.scott@barcap.com
 
  Attention: Raquel Scott
 
   
 
  Lehman Brothers Bank, FSB
 
  745 7th Avenue, 5th Floor
 
  New York, NY 10019
 
  Tel.: (212) 526-6560
 
  Fax: (212) 520-0450
 
  E-mail: wlau@lehman.com
 
  Attention: Wendy Lau
 
   
 
  Bank of America, N.A.
 
  901 Main Street
 
  Dallas, TX 75202-3714
 
  Tel.: (214) 209-2135
 
  Fax: (214) 290-8372
 
  E-mail: jacqueline.archuleta@bankofamerica.com
 
  Attention: Jacqueline R. Archuleta

 



--------------------------------------------------------------------------------



 



     
 
  Deutsche Bank AG New York Branch
 
  90 Hudson Street, Floor 1
 
  Jersey City, NJ 07302
 
  Tel.: (201) 593-2202
 
  Fax: (201) 593-2313
 
  E-mail: joe.cusmai@db.com
 
  Attention: Joe Cusmai
 
   
 
  The Bank of New York
 
  One Wall Street 19th Floor
 
  New York, NY 10286
 
  Tel.: (212) 635-7532
 
  Fax: (212) 635-7552
 
  E-mail: fsu@bankofny.com
 
  Attention: Frank Su
 
   
 
  M&I Marshall & Ilsley Bank
 
  401 North Executive Dr.
 
  Brookfield, WI 53202
 
  Tel.: (262) 938-8675
 
  Fax: (262) 938-8750
 
  E-mail: nenita.yumang@micorp.com
 
  Attention: Nenita Yumang
 
   
 
  Wells Fargo Bank, National Association
 
  201 Third Street, MAC 0187-081
 
  San Francisco, CA 94103
 
  Tel.: (415) 477-5456
 
  Fax: (415) 979-0675
 
  E-mail:
 
  Attention: Neva Moritani
 
   
 
  The Northern Trust Company
 
  50 S. LaSalle St.
 
  Chicago, IL 60675
 
  Tel.: (312) 630-1609
 
  Fax: (312) 630-1566
 
  E-mail:
 
  Attention: Sharon Jackson
 
   
 
  Sun Trust Bank
 
  303 Peachtree St., MC 1941, 10th Floor
 
  Atlanta, GA 30308
 
  Tel.: (404) 588-8660
 
  Fax: (404) 588-4402
 
  E-mail: timamarie.edwards@suntrust.com
 
  Attention: Tina Marie Edwards

 



--------------------------------------------------------------------------------



 



     
 
  Mizuho Corporate Bank, Ltd.
 
  1800 Plaza Ten
 
  Jersey City, NY 07311
 
  Tel.: (201) 626-9419
 
  Fax: (201) 626-9941
 
  E-mail: noriko.daido@mizuhocbus.com
 
  Attention: Noriko Daido
 
   
 
  Comerica Bank
 
   500 Woodward Ave.
 
  Detroit, MI 48226
 
  Tel.: (313) 222-3904
 
  Fax: (313) 222-9516
 
  E-mail: swilliams@comerica.com
 
  Attention: Stephanie Williams
 
   
 
  Associated Bank, National Association
 
  2870 Holmgren Way
 
  Green Bay, WI 54304
 
  Tel.: (920) 405-2847
 
  Fax: (920) 405-2798
 
  E-mail: kathy.carter@adssociatedbank.com
 
  Attention: Kathy Carter
 
   
Fronting Bank
  JPMorgan Chase Bank, N.A.
 
  c/o JPMorgan Chase Loan and Agency Services
 
  1111 Fannin Street, 10th Floor
 
  Houston, Texas 77022
 
  Tel.: (713) 750-2510
 
  Fax: (713) 427-6307
 
  Attention: Sylvia Gutierrez

 



--------------------------------------------------------------------------------



 



SCHEDULE III
ADOPTED LETTERS OF CREDIT

            1.    
Letter of credit number P-236032 in the amount of $161,593.87 issued by JPMorgan
Chase Bank, N.A. in favor of beneficiary City of Elgin with an expiration date
of July 27, 2006.
       
 
  2.    
Letter of credit number P-243732 in the amount of $98,470,41 issued by JPMorgan
Chase Bank, N.A. in favor of beneficiary City of Elgin with an expiration date
of July 27, 2006.
       
 
  3.    
Letter of credit number P-248855 in the amount of $73,000 issued by JPMorgan
Chase Bank, N.A. in favor of beneficiary City of Kenosha with an expiration date
of June 1, 2006.
       
 
  4.    
Letter of credit number P-248856 in the amount of $35,701 issued by JPMorgan
Chase Bank, N.A. in favor of beneficiary Kenosha Water Utility with an
expiration date of June 1, 2006.
       
 
  5.    
Letter of credit number P-243649 in the amount of $101,584.91 issued by JPMorgan
Chase Bank, N.A. in favor of beneficiary Illinois Housing Authority with an
expiration date of December 31, 2006.
       
 
  6.    
Letter of credit number P-240691 in the amount of $1,315,000 issued by JPMorgan
Chase Bank, N.A. in favor of beneficiary Liberty Mutual Insurance Company with
an expiration date of September 1, 2006.
       
 
  7.    
Letter of credit number P-230032 in the amount of $55,000 issued by JPMorgan
Chase Bank, N.A. in favor of beneficiary Liberty Mutual Insurance Company with
an expiration date of September 18, 2006.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Notice of Borrowing

To:     JPMorgan Chase Bank, N.A., as Agent   Re:     Credit Agreement, dated as
of April 6, 2006 (as the same may be amended, modified, extended or restated
from time to time, the “Credit Agreement”), among Wisconsin Energy Corporation
(the “Borrower”), the lenders party thereto, JPMorgan Chase Bank, N.A., as
agent, and JPMorgan Chase Bank, N.A., as fronting bank

DATE:               , 200_

1.     This Notice of Borrowing is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings set forth in the Credit Agreement.   2.     Please be advised that
the Borrower is requesting a Borrowing in the amount of $                     to
be funded on                     , ___ at the interest rate option set forth in
paragraph 3 below.   3.     The interest rate option applicable to the requested
Borrowing shall be equal to:

    A. the Base Rate       B. the Eurodollar Rate for an Interest Period of:

                     one month

                     two months

                     three months

                     six months

4.     On the date of the requested Borrowing, immediately after giving effect
to the funding and the application thereof, the aggregate amount of Advances
outstanding will be $                    , which is less than or equal to the
aggregate Commitments.   5.     On and as of the date of the requested
Borrowing, immediately after giving effect to the funding and the application
thereof, the representations and warranties made by the Borrower in any Credit
Document are true and correct in all material respects except to the extent they
expressly relate to an earlier date.

 



--------------------------------------------------------------------------------



 



6.     No Default or Event of Default has occurred and is continuing or will be
caused by giving effect to this Notice of Borrowing.

            WISCONSIN ENERGY CORPORATION
      By           Name:           Title:      

A-2



--------------------------------------------------------------------------------



 



         

EXHIBIT B
Form of Notice of Continuation/Conversion

To:     JPMorgan Chase Bank, N.A., as Agent   Re:     Credit Agreement, dated as
of April 6, 2006 (as the same may be amended, modified, extended or restated
from time to time, the “Credit Agreement”), among Wisconsin Energy Corporation
(the “Borrower”), the lenders party thereto, JPMorgan Chase Bank, N.A., as
agent, and JPMorgan Chase Bank, N.A., as fronting bank

DATE:                    , 200_

1.     This Notice of Continuation/Conversion is made pursuant to the terms of
the Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.   2.     Please be
advised that the Borrower is requesting that a portion of the current
outstanding Advances, in the amount of $                    , be continued or
converted at the interest rate option set forth in paragraph 3 below.   3.    
The interest rate option applicable to the continuation or conversion of all or
part of the existing Advances shall be equal to:

    A. the Base Rate     B. the Eurodollar Rate for an Interest Period of

                     one month
                     two months
                     three months
                     six months

  4.   Subsequent to the continuation or conversion of the Advances, as
requested herein, the aggregate amount of Advances outstanding will be $___,
which is less than or equal to the aggregate Commitments.

 



--------------------------------------------------------------------------------



 



  5.   No Default or Event of Default has occurred and is continuing or would be
caused by giving effect to this Notice of Continuation/Conversion.

            WISCONSIN ENERGY CORPORATION
      By           Name:           Title:      

B-2



--------------------------------------------------------------------------------



 



         

EXHIBIT C
Form of Officer’s Certificate

To:     JPMorgan Chase Bank, N.A., as Agent   Re:     Credit Agreement, dated as
of April 6, 2006 (as the same may be amended, modified, extended or restated
from time to time, the “Credit Agreement”), among Wisconsin Energy Corporation
(the “Borrower”), the lenders party thereto, JPMorgan Chase Bank, N.A., as
agent, and JPMorgan Chase Bank, N.A., as fronting bank

DATE:                    , 200_
     Pursuant to the terms of the Credit Agreement,
I,                                         [Chief Financial
Officer/Treasurer/Assistant Treasurer] of Wisconsin Energy Corporation hereby
certify that, as of the fiscal quarter ending                     , ___, the
statements below are accurate and complete in all respects (all capitalized
terms used below shall have the meanings set forth in the Credit Agreement):

  A.   Attached hereto as Schedule I are (x) calculations (calculated as of the
date of the financial statements referred to in paragraph C. below)
demonstrating compliance by the Borrower with the financial covenant contained
in Section 7.2 of the Credit Agreement and (y) Borrower’s long-term senior
unsecured debt ratings as of the date hereof.     B.   No Default or Event of
Default under the Credit Agreement has occurred and is continuing, except as
indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Borrower with respect thereto.  
  C.   The quarterly/annual financial statements for the fiscal quarter/year
ended ___, which accompany this certificate, fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries and have
been prepared in accordance with GAAP, subject to changes resulting from normal
year-end audit adjustments.

            [NAME OF OFFICER]
      By           [Chief Financial Officer/Treasurer/        Assistant
Treasurer]   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
to EXHIBIT C
Total Funded Debt to Capitalization Ratio

         
1. Total Funded Debt
  $                       
 
       
2. Net Worth
  $                       
 
       
3. Capitalization (Line 1 plus Line 2)
  $                       
 
       
4. Total Funded Debt to Capitalization Ratio (Line 1 divided by Line 3):
                          : 1.0
 
       
Maximum Permitted Total Funded Debt to Capitalization Ratio:
    0.70 : 1.0  

Borrower’s long-term senior unsecured debt ratings
     1. Moody’s
     2. S&P
     3. Fitch

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Assignment Agreement
ASSIGNMENT AGREEMENT
     Reference is made to that certain Credit Agreement, dated as of April 6,
2006 (as the same may be amended, modified, extended or restated from time to
time, the “Credit Agreement”), among Wisconsin Energy Corporation (the
“Borrower”), the lenders party thereto, JPMorgan Chase Bank, N.A., as agent, and
JPMorgan Chase Bank, N.A., as fronting bank. Capitalized terms used herein shall
have the meanings ascribed thereto in the Credit Agreement.
     1. The Assignor hereby sells and assigns to the Assignee, without recourse
and without representation and warranty except as expressly set forth herein,
and the Assignee hereby purchases and assumes from the Assignor, without
recourse and without representation and warranty except as expressly set forth
herein, the interests set forth below (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitment Percentage of the
Assignor on the Effective Date (as defined below) and the Advances owing to the
Assignor in connection with the Assigned Interest that is outstanding on the
Effective Date. The purchase of the Assigned Interest shall be at par (unless
otherwise agreed to by the Assignor and the Assignee) and periodic payments made
with respect to the Assigned Interest that (i) accrued prior to the Effective
Date shall be remitted to the Assignor and (ii) accrue from and after the
Effective Date shall be remitted to the Assignee.
     2. The Assignor (i) represents and warrants to the Assignee that it is the
legal and beneficial owner of the Assigned Interest and that the Assigned
Interest has not previously been transferred or encumbered and is free and clear
of any adverse claim created by the Assignor; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Documents or any other instrument or document furnished pursuant thereto.
     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 7.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (ii) agrees that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) confirms that it is an Eligible Assignee; (iv) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (v) agrees that it will perform in accordance with their terms all of
the obligations that by the

 



--------------------------------------------------------------------------------



 



terms of the Credit Agreement are required to be performed by it as a Lender,
and (f) attaches any U.S. Internal Revenue Service or other forms required under
Section 4.4.
     4. Following the execution of this Assignment, it will be delivered to the
Agent, together with the transfer fee required pursuant to Section 11.3(b) of
the Credit Agreement, for acceptance and recording by the Agent. The effective
date for this Assignment (the “Effective Date”) shall be the date of acceptance
hereof by the Agent and the Borrower, as applicable, unless otherwise specified
herein.
     5. Upon the consent of the Borrower and the Agent, as applicable, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Credit Agreement.
     6. This Assignment shall be governed by, and construed in accordance with,
the laws of the State of New York.
     7. This Assignment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
     8. Terms of Assignment

         
(a)   Legal Name of Assignor:
                                              
(b)   Legal Name of Assignee:
                                              
(c)   Effective Date of Assignment:
                                              
(d)   Commitment Percentage Assigned:
                                             %
(e)   Total Advances outstanding as of Effective Date
  $                                           
(f)   Principal Amount of Advances assigned on Effective Date (the amount set
forth in (v) multiplied by the percentage set forth in (iv))
  $                                           
(g)   Commitment
  $                                           
(h)   Principal Amount of Commitment assigned on Effective Date (the amount set
forth in (g) multiplied by the percentage set forth in (d)
  $                                           

D-2



--------------------------------------------------------------------------------



 



           
The terms set forth above
are hereby agreed to:

________________________, as Assignor
      By             Name:           Title:           ________________________,
as Assignee
      By             Name:           Title:        

            CONSENTED TO (if applicable):

WISCONSIN ENERGY CORPORATION
      By           Name:           Title:        

            JPMORGAN CHASE BANK, N.A.,
as Agent
      By           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E
Form of Request for Issuance
REQUEST FOR ISSUANCE
     [Date]

To:     JPMorgan Chase Bank, N.A., as Agent
JPMorgan Chase Bank, N.A., as Fronting Bank   Re:     Credit Agreement, dated as
of April 6, 2006 (as the same may be amended, modified, extended or restated
from time to time, the “Credit Agreement”), among Wisconsin Energy Corporation,
the lenders party thereto, JPMorgan Chase Bank, N.A., as agent, and JPMorgan
Chase Bank, N.A., as fronting bank

DATE:               , 200_
Ladies and Gentlemen:
     The undersigned, Wisconsin Energy Corporation (the “Borrower”), refers to
the Credit Agreement (the terms defined therein being used herein as therein
defined), and hereby gives you notice, irrevocably, pursuant to Section 2.8(a)
of the Credit Agreement, that the undersigned hereby requests the issuance of a
Letter of Credit, and in connection therewith sets forth below the terms on
which such Letter of Credit is to be issued:

  (i)   the requested date of issuance, or date of effectiveness, in the case of
an extension, modification or amendment to a Letter of Credit, which day is a
Business Day, is                                         ;     (ii)   the
requested stated amount of such Letter of Credit is                     ;    
(iii)   the beneficiary of the Letter of Credit requested hereby is
                    , with an address at
                                        ;     (iv)   (a) the conditions under
which a drawing may be made under such Letter of Credit are as follows:1        
(b) the documentation required in respect of such Letter of Credit is as
follows:                       ; and

 

1    If a Request for Issuance is submitted for an extension, modification or
amendment of a Letter of Credit, it shall be accompanied by the consent of the
beneficiary of such Letter of Credit.

 



--------------------------------------------------------------------------------



 



  (v)   the expiration date of the Letter of Credit requested hereby (which
shall be no later than one year following the date of such issuance) is
                    .2

     Upon the issuance of the Letter of Credit by the Fronting Bank in response
to this request, the Borrower shall be deemed to have represented and warranted
that the applicable conditions to an issuance of a Letter of Credit that are
specified in Article V of the Credit Agreement have been satisfied.

            Very truly yours,


WISCONSIN ENERGY CORPORATION
      By           Name:           Title:        

 

2    Modify request as appropriate if used in connection with the extension,
modification or amendment of a Letter of Credit.

 